Exhibit 10.6

 

 

FIFTH AMENDMENT TO

CREDIT AGREEMENT

Dated as of November 15, 2013

among

CACI INTERNATIONAL INC,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Lenders Party Hereto

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

ROYAL BANK OF CANADA,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

PNC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (this “Amendment”) dated as of November 15, 2013 to the
Credit Agreement referenced below is by and among CACI International Inc, a
Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
Bank of America, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement dated as of October 21, 2010 among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders have agreed to the requested modifications to the
Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended hereby).

2. Amendments. The Credit Agreement is hereby amended in its entirety to read in
the form attached hereto as Exhibit A. Schedule 2.01 to the Credit Agreement is
hereby amended in its entirety to read in the form attached hereto as Schedule
2.01. Schedule 2.03 to the Credit Agreement is hereby amended in its entirety to
read in the form attached hereto as Schedule 2.03. All other Schedules and
Exhibits to the Credit Agreement (as amended prior to the date hereof) shall not
be modified or otherwise affected hereby.

3. Reallocation.

(a) Immediately after giving effect to the increase of the Aggregate Revolving
Commitments and the amendment of the amount of each Lender’s Revolving
Commitment as contemplated herein, (i) the risk participations of the Revolving
Lenders in each outstanding Letter of Credit and each outstanding Swing Line
Loan shall be automatically reallocated such that (A) the risk participation of
each Revolving Lender in each outstanding Letter of Credit equals the product of
such Revolving Lender’s Applicable Percentage times the amount of such Letter of
Credit and (B) the risk participation of each Revolving Lender in each
outstanding Swing Line Loan equals the product of such Revolving Lender’s
Applicable Percentage times the amount of such Swing Line Loan, and (ii) each
Revolving Lender that provides a new or increased Revolving Commitment in
connection with this Amendment shall make Revolving Loans the proceeds of which
shall be applied by the Administrative Agent to prepay existing Revolving Loans
in an amount necessary such that after giving effect to such Borrowing and
prepayment each Revolving Lender will hold its Applicable Percentage of the
Outstanding Amount of all Revolving Loans.

(b) The Outstanding Amount of the Term Loan under the Credit Agreement
immediately prior to giving effect to this Amendment shall remain outstanding
immediately after giving effect to this Amendment and shall be deemed funded on
the date hereof.

 

1



--------------------------------------------------------------------------------

(c) Each Eurodollar Rate Loan outstanding immediately prior to giving effect to
this Amendment shall maintain the same Interest Period applicable to such
Eurodollar Rate Loan immediately prior to giving effect to this Amendment and
shall be subject to conversion and/or continuation upon expiration of such
Interest Period in accordance with the terms of the Credit Agreement. Revolving
Loans made by Revolving Lenders providing new or increased Revolving Commitments
pursuant to Section 3(a)(ii) above to prepay existing Revolving Loans shall have
Interest Periods that expire concurrently with the expiration of the Interest
Periods applicable to the existing Revolving Loans so prepaid, and shall be
subject to conversion and/or continuation upon expiration of such Interest
Periods in accordance with the terms of the Credit Agreement.

(d) Each Lender waives any right to compensation under Section 3.05 of the
Credit Agreement in connection with the transactions described in clauses (a),
(b) and (c) above.

4. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of the following conditions precedent:

(a) Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by the Loan Parties and the Lenders.

(b) Receipt by the Administrative Agent of a Note duly executed by the Borrower
in favor of each new Lender that is joining the Credit Agreement by executing
this Amendment and has requested a Note from the Borrower.

(c) Receipt by the Administrative Agent of customary opinions of legal counsel
to the Loan Parties (substantially consistent with those opinions delivered in
connection with previous amendments to the Credit Agreement), addressed to the
Administrative Agent and each Lender, dated as of the date hereof.

(d) Receipt by the Administrative Agent of the following:

(i) a certificate of each Loan Party, signed by a Responsible Officer of such
Loan Party, (A) certifying that the Organization Documents of each Loan Party
delivered on the Closing Date (or most recently delivered on the date of any
prior amendment to the Credit Agreement, as the case may be) have not been
amended, supplemented or otherwise modified and remain in full force and effect
as of the date of this Amendment in the form so delivered, (B) certifying and
attaching resolutions adopted by the board of directors or equivalent governing
body of such Loan Party approving the Six3 Facilities and this Amendment, and
(C) evidencing the identity, authority and capacity of each Responsible Officer
of such Loan Party authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents to which such Loan Party is a party;

(ii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation; and

(iii) evidence reasonably satisfactory to the Administrative Agent that (A) the
Six3 Acquisition shall have been consummated, or substantially simultaneously
with the borrowing of the Six3 Facilities, shall be consummated, in all material
respects in accordance with the terms of the Merger Agreement and (B) all
existing third party indebtedness for borrowed money of the Target and its
Subsidiaries (other than (1) ordinary course capital leases, purchase money
indebtedness, equipment financings and

 

2



--------------------------------------------------------------------------------

other ordinary short term working capital facilities, (2) indebtedness permitted
to be incurred prior to the Fifth Amendment Closing Date under the Merger
Agreement and (3) other indebtedness permitted to remain outstanding under the
Credit Agreement after the Fifth Amendment Closing Date) shall have been repaid,
or substantially simultaneously with the borrowing of the Six3 Facilities, shall
be repaid.

(e) Receipt by the Administrative Agent of a solvency certificate, dated as of
date hereof, of the Borrower’s chief financial officer in substantially the form
attached hereto as Exhibit B.

(f) Receipt by the Administrative Agent, the Arrangers and the Lenders of any
fees required to be paid on or before the date hereof, to the extent invoices
therefor have been delivered to the Borrower at least three (3) Business Days
prior to the date hereof (or such later date as the Borrower may reasonably
agree).

(g) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent), to the extent an invoice therefor has been
delivered to the Borrower at least three (3) Business Days prior to the date
hereof (or such later date as the Borrower may reasonably agree).

5. Amendment is a Loan Document. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

6. Representations and Warranties. Each Loan Party represents and warrants to
the Administrative Agent and each Lender that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
and the Credit Agreement as amended hereby have been duly authorized by all
necessary corporate or other organizational action, and do not (i) contravene
the terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (B) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law.

(b) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, subject to laws generally affecting
creditors’ rights, to statutes of limitations and to principles of equity.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment or the Credit
Agreement as amended hereby.

 

3



--------------------------------------------------------------------------------

(d) After giving effect to this Amendment, (i) the representations and
warranties of each Loan Party contained in the Credit Agreement or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection therewith, are true and correct in all material respects
on and as of the date hereof, except to the extent that (A) such representations
and warranties specifically refer to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date, and (B) such representations and warranties are qualified
as to materiality, in which case they are true and correct in all respects as of
such date (or such earlier date), and (ii) no Default exists.

(e) The Persons signing this Amendment as Guarantors include all of the
Subsidiaries that are, as of the date of this Amendment, required to be
Guarantors pursuant to the Credit Agreement.

Notwithstanding the foregoing, the only representations the accuracy of which
shall be a condition to the availability of the Six3 Facilities on the Fifth
Amendment Closing Date shall be the Specified Representations and the Specified
Merger Agreement Representations.

7. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment and the incurrence of
Indebtedness and other transactions contemplated hereby, (b) affirms all of its
obligations under the Credit Agreement (as amended hereby) and the other Loan
Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge such Loan Party’s
obligations under the Loan Documents.

8. Reaffirmation of Security Interests. Each Loan Party (a) agrees that,
notwithstanding the effectiveness of this Amendment, the Security Agreement and
each of the other Collateral Documents continue to be in full force and effect
and are not impaired or adversely affected in any manner whatsoever,
(b) confirms its guaranty of the Obligations and its grant of a security
interest pursuant to the Collateral Documents in its assets that constitute
Collateral as collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guaranty and grant continues
in full force and effect in respect of, and to secure, the Obligations under the
Credit Agreement and the other Loan Documents.

9. New Lenders. By executing this Amendment, each Lender that was not a party to
the Credit Agreement prior to the date of this Amendment hereby joins the Credit
Agreement as a Lender party thereto, ratifies the terms and conditions of the
Credit Agreement and agrees to be bound by all of the terms and conditions of
the Credit Agreement.

10. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

11. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

12. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first above written.

 

BORROWER:     CACI INTERNATIONAL INC, a Delaware corporation     By:  

/s/ Thomas A. Mutryn

    Name:   Thomas A. Mutryn     Title:   EVP, Chief Financial Officer,
Treasurer GUARANTORS:     CACI PRODUCTS COMPANY, a Delaware corporation    
CACI PRODUCTS COMPANY CALIFORNIA, a California corporation     CACI,
INC.-FEDERAL, a Delaware corporation     CACI, INC.-COMMERCIAL, a Delaware
corporation     CACI TECHNOLOGIES, INC., a Virginia corporation     CACI DYNAMIC
SYSTEMS, INC., a Virginia corporation     CACI PREMIER TECHNOLOGY, INC., a
Delaware corporation     CACI MTL SYSTEMS, INC., a Delaware corporation     CACI
SYSTEMS, INC., a Virginia corporation     CACI-CMS INFORMATION SYSTEMS, INC, a
Virginia corporation     CACI ENTERPRISE SOLUTIONS, INC., a Delaware corporation
    R.M. VREDENBURG & CO., a Virginia corporation     CACI-WGI, INC., a Delaware
corporation     CACI SECURED TRANSFORMATIONS, INC., a Florida corporation    
CACI-NSR, INC., a Delaware corporation     CACI TECHNOLOGY INSIGHTS, INC., a
Virginia corporation     CACI-ATHENA, INC., a Delaware corporation     BUSINESS
DEFENSE AND SECURITY CORPORATION,     a Virginia corporation     CACI-ISS, INC.,
a Delaware corporation     CACI-SYSTEMWARE INC., a California corporation    
APPLIED SYSTEMS RESEARCH, INC., a Virginia corporation     TECHNIGRAPHICS, INC.,
an Ohio corporation     PANGIA TECHNOLOGIES, LLC, a Nevada limited liability
company     DELTA SOLUTIONS AND TECHNOLOGIES, INC. a Virginia corporation    
ADVANCED PROGRAMS GROUP, LLC, a Virginia limited liability company     APG
INTEL, LLC, a Virginia limited liability company     PARADIGM HOLDINGS, INC.
Nevada corporation     PARADIGM SOLUTIONS CORPORATION, a Maryland corporation  
  TRINITY INFORMATION MANAGEMENT SERVICES, INC. a Nevada corporation    
EMERGINT TECHNOLOGIES, INC., a Georgia corporation     IDL SOLUTIONS, INC., a
Wisconsin corporation     By:  

/s/ Thomas A. Mutryn

    Name:   Thomas A. Mutryn     Title:   EVP, Chief Financial Officer,
Treasurer

 

CACI INTERNATIONAL INC

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
 

/s/ Linda Lov

    Name:   Linda Lov     Title:   AVP

 

CACI INTERNATIONAL INC

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line
Lender     By:  

/s/ Michael J. Radcliffe

    Name:   Michael J. Radcliffe     Title:   Senior Vice President     JPMORGAN
CHASE BANK, N.A.     By:  

/s/ Anthony Galea

    Name:   Anthony Galea     Title:   Vice President     SUNTRUST BANK     By:
 

/s/ Thomas Parrott

    Name:   Thomas Parrott     Title:   Director     WELLS FARGO BANK, NATIONAL
ASSOCIATION     By:  

/s/ Scott Santa Cruz

    Name:   Scott Santa Cruz     Title:   Managing Director     PNC BANK,
NATIONAL ASSOCIATION     By:  

/s/ Crissola Kennedy Talsania

    Name:   Crissola Kennedy Talsania     Title:   Vice President     ROYAL BANK
OF CANADA     By:  

/s/ Richard C. Smith

    Name:   Richard C. Smith     Title:   Authorized Signatory     BARCLAYS BANK
PLC     By:  

/s/ Ronnie Glenn

    Name:   Ronnie Glenn     Title:   Vice President     CITIBANK, N.A.     By:
 

/s/ Stephen W. Feron

    Name:   Stephen W. Feron     Title:   Senior Vice President     REGIONS BANK
    By:  

/s/ Alan Dekeukelaere

    Name:   Alan Dekeukelaere     Title:   Vice President

 

CACI INTERNATIONAL INC

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH     By:  

/s/ Angela Chen

    Name:   Angela Chen     Title:   VP & DGM     THE BANK OF TOKYO MITSUBISHI
UFJ, LTD.     By:  

/s/ Maria Iarriccio

    Name:   Maria Iarriccio     Title:   Vice President     FIFTH THIRD BANK    
By:  

/s/ Neil Kiernan

    Name:   Neil Kiernan     Title:   Vice President     RAYMOND JAMES BANK,
N.A.     By:  

/s/ Alexander L. Rody

    Name:   Alexander L. Rody     Title:   Senior Vice President     COMMERCE
BANK     By:  

/s/ Matthew A. Rybinski

    Name:   Matthew A. Rybinski     Title:   Vice President     GOLDMAN SACHS
BANK USA     By:  

/s/ Mark Walton

    Name:   Mark Walton     Title:   Authorized Signatory     SYNOVUS BANK    
By:  

/s/ Aaron Hill

    Name:   Aaron Hill     Title:   Corporate Banker     MANUFACTURERS BANK    
By:  

/s/ Charles Jou

    Name:   Charles Jou     Title:   Vice President

 

CACI INTERNATIONAL INC

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    TD BANK, N.A.     By:  

/s/ Brian Haggerty

    Name:   Brian Haggerty     Title:   Vice President     U.S. BANK NATIONAL
ASSOCIATION     By:  

/s/ Mark E. Irey

    Name:   Mark E. Irey     Title:   AVP     CAPITAL ONE NATIONAL ASSOCIATION  
  By:  

/s/ Joseph C. Costa

    Name:   Joseph C. Costa     Title:   Senior Vice President     CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH     By:  

/s/ Christopher R. Day

    Name:   Christopher R. Day     Title:   Authorized Signatory     By:  

/s/ Jean-Marie Vauclair

    Name:   Jean-Marie Vauclair     Title:   Authorized Signatory     BRANCH
BANKING AND TRUST COMPANY     By:  

/s/ John K. Perez

    Name:   John K. Perez     Title:   Senior Vice President     CITIZENS BANK
OF PENNSYLVANIA     By:  

/s/ Peggy Sanders

    Name:   Peggy Sanders     Title:   Sr. Vice President     THE NORTHERN TRUST
COMPANY     By:  

/s/ Joshua Metcalf

    Name:   Joshua Metcalf     Title:   Officer     FIRST COMMONWEALTH BANK    
By:  

/s/ Mark A. Woleslagle

    Name:   Mark A. Woleslagle     Title:   Corporate Banking Officer

 

CACI INTERNATIONAL INC

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH     By:  

/s/ James Hua

    Name:   James Hua     Title:   SVP     By:  

/s/ Kitty Sin

    Name:   Kitty Sin     Title:   SVP     CHANG HWA COMMERCIAL BANK, LTD., NEW
YORK BRANCH     By:  

/s/ Erie Y.S. Tsai

    Name:   Erie Y.S. Tsai     Title:   V.P. & General Manager     SUMITOMO
MITSUI BANKING CORPORATION, NEW YORK     By:  

/s/ Shuji Yabe

    Name:   Shuji Yabe     Title:   Managing Director     FIRST COMMERCIAL BANK
    By:  

/s/ Jason Lee

    Name:   Jason Lee     Title:   V.P. & General Manager     STIFEL BANK &
TRUST     By:  

/s/ John H. Phillips

    Name:   John H. Phillips     Title:   Executive Vice President     E.SUN
COMMERCIAL BANK, LTD., LOS ANGELES BRANCH     By:  

/s/ Edward Chen

    Name:   Edward Chen     Title:   Senior VP & General Manager     HUA NAN
COMMERCIAL BANK, LTD.     By:  

/s/ Ding-Jong Chen

    Name:   Ding-Jong Chen     Title:   General Manager     TAIWAN BUSINESS
PARK, CO., LTD., A REPUBLIC OF CHINA BANK ACTING THROUGH ITS LOS ANGELES BRANCH
AS A LENDR     By:  

/s/ Sandy Chen

    Name:   Sandy Chen     Title:   General Manager

 

CACI INTERNATIONAL INC

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

    TAIWAN COOPERATIVE BANK LTD. SEATTLE BRANCH     By:  

/s/ Tsay, Shwu-Fen

    Name:   Tsay, Shwu-Fen     Title:   VP & General Manager, Acting     XENITH
BANK     By:  

/s/ Michael C. O’Grady

    Name:   Michael C. O’Grady     Title:   Senior Vice President

 

CACI INTERNATIONAL INC

FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

 

  Published CUSIP Numbers   Deal:    12718FAA2   Revolver:    12718FAC8   Term
Loan:    12718FAB0

CREDIT AGREEMENT

Dated as of October 21, 2010

among

CACI INTERNATIONAL INC,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

JPMORGAN CHASE BANK, N.A.,

PNC BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

SUNTRUST BANK,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

and

FIFTH THIRD BANK,

as Co-Documentation Agents

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

ROYAL BANK OF CANADA,

SUNTRUST ROBINSON HUMPHREY, INC.,

and

PNC CAPITAL MARKETS, LLC,

as Joint Lead Arrangers and Joint Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     31   

1.03

 

Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis

     32   

1.04

 

Rounding

     33   

1.05

 

Times of Day; Rates

     33   

1.06

 

Letter of Credit Amounts

     33   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     33   

2.01

 

Revolving Loans and Term Loan

     33   

2.02

 

Borrowings, Conversions and Continuations of Loans

     34   

2.03

 

Letters of Credit

     35   

2.04

 

Swing Line Loans

     43   

2.05

 

Prepayments

     46   

2.06

 

Termination or Reduction of Aggregate Revolving Commitments

     50   

2.07

 

Repayment of Loans

     51   

2.08

 

Interest

     52   

2.09

 

Fees

     52   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     53   

2.11

 

Evidence of Debt

     53   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     54   

2.13

 

Sharing of Payments by Lenders

     55   

2.14

 

Cash Collateral

     56   

2.15

 

Defaulting Lenders

     57   

2.16

 

Incremental Facilities; Extensions

     59   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     62   

3.01

 

Taxes

     62   

3.02

 

Illegality

     66   

3.03

 

Inability to Determine Rates

     67   

3.04

 

Increased Costs

     67   

3.05

 

Compensation for Losses

     69   

3.06

 

Mitigation of Obligations; Replacement of Lenders

     69   

3.07

 

Survival

     70   

ARTICLE IV GUARANTY

     70   

4.01

 

The Guaranty

     70   

4.02

 

Obligations Unconditional

     70   

4.03

 

Reinstatement

     71   

4.04

 

Certain Additional Waivers

     71   

4.05

 

Remedies

     71   

4.06

 

Rights of Contribution

     72   

4.07

 

Guarantee of Payment; Continuing Guarantee

     72   

4.08

 

Release of Guarantors

     72   

4.09

 

Keepwell

     72   

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     73   

5.01

 

Conditions of Effectiveness

     73   

5.02

 

Conditions to all Credit Extensions

     74   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     75   

6.01

 

Existence, Qualification and Power

     75   

6.02

 

Authorization; No Contravention

     75   

6.03

 

Governmental Authorization; Other Consents

     76   

 

i



--------------------------------------------------------------------------------

6.04

 

Binding Effect

     76   

6.05

 

Financial Statements; No Material Adverse Effect

     76   

6.06

 

Litigation

     77   

6.07

 

No Default

     77   

6.08

 

Ownership of Property; Liens

     77   

6.09

 

Environmental Compliance

     77   

6.10

 

Insurance

     78   

6.11

 

Taxes

     78   

6.12

 

ERISA Compliance

     78   

6.13

 

Subsidiaries

     79   

6.14

 

Margin Regulations; Investment Company Act

     79   

6.15

 

Disclosure

     79   

6.16

 

Compliance with Laws

     80   

6.17

 

Intellectual Property; Licenses, Etc.

     80   

6.18

 

Solvency

     80   

6.19

 

Perfection of Security Interests in the Collateral

     80   

6.20

 

Business Locations; Taxpayer Identification Number

     80   

6.21

 

OFAC

     80   

ARTICLE VII AFFIRMATIVE COVENANTS

     81   

7.01

 

Financial Statements

     81   

7.02

 

Certificates; Other Information

     82   

7.03

 

Notices

     83   

7.04

 

Payment of Taxes

     84   

7.05

 

Preservation of Existence, Etc.

     84   

7.06

 

Maintenance of Properties

     84   

7.07

 

Maintenance of Insurance

     84   

7.08

 

Compliance with Laws

     84   

7.09

 

Books and Records

     85   

7.10

 

Inspection Rights

     85   

7.11

 

Use of Proceeds

     85   

7.12

 

Additional Subsidiaries

     86   

7.13

 

Pledged Assets

     86   

7.14

 

State of Formation and Form of Entity

     87   

ARTICLE VIII NEGATIVE COVENANTS

     87   

8.01

 

Liens

     87   

8.02

 

Investments

     89   

8.03

 

Indebtedness

     91   

8.04

 

Fundamental Changes

     92   

8.05

 

Dispositions

     92   

8.06

 

Restricted Payments

     93   

8.07

 

Change in Nature of Business

     93   

8.08

 

Transactions with Affiliates

     94   

8.09

 

Burdensome Agreements

     94   

8.10

 

Use of Proceeds

     94   

8.11

 

Financial Covenants

     95   

8.12

 

Prepayments of Subordinated Indebtedness and Senior Unsecured Indebtedness

     95   

8.13

 

Subordinated Indebtedness Documents

     96   

8.14

 

Organization Documents; Fiscal Year; Legal Name

     96   

8.15

 

Sale Leasebacks

     96   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     96   

9.01

 

Events of Default

     96   

 

ii



--------------------------------------------------------------------------------

9.02

 

Remedies Upon Event of Default

     98   

9.03

 

Application of Funds

     99   

ARTICLE X ADMINISTRATIVE AGENT

     100   

10.01

 

Appointment and Authority

     100   

10.02

 

Rights as a Lender

     101   

10.03

 

Exculpatory Provisions

     101   

10.04

 

Reliance by Administrative Agent

     102   

10.05

 

Delegation of Duties

     102   

10.06

 

Resignation of Administrative Agent

     103   

10.07

 

Non-Reliance on Administrative Agent and Other Lenders

     104   

10.08

 

No Other Duties; Etc.

     104   

10.09

 

Administrative Agent May File Proofs of Claim

     104   

10.10

 

Collateral and Guaranty Matters

     105   

10.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     105   

ARTICLE XI MISCELLANEOUS

     106   

11.01

 

Amendments, Etc.

     106   

11.02

 

Notices; Effectiveness; Electronic Communications

     108   

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     110   

11.04

 

Expenses; Indemnity; and Damage Waiver

     110   

11.05

 

Payments Set Aside

     112   

11.06

 

Successors and Assigns

     112   

11.07

 

Treatment of Certain Information; Confidentiality

     117   

11.08

 

Set-off

     117   

11.09

 

Interest Rate Limitation

     118   

11.10

 

Counterparts; Integration; Effectiveness

     118   

11.11

 

Survival of Representations and Warranties

     118   

11.12

 

Severability

     119   

11.13

 

Replacement of Lenders

     119   

11.14

 

Governing Law; Jurisdiction; Etc.

     120   

11.15

 

Waiver of Jury Trial

     121   

11.16

 

No Advisory or Fiduciary Responsibility

     121   

11.17

 

Electronic Execution of Assignments and Certain Other Documents

     121   

11.18

 

Subordination of Intercompany Indebtedness

     122   

11.19

 

USA PATRIOT Act

     123   

11.20

 

Designated Senior Debt

     123   

 

iii



--------------------------------------------------------------------------------

SCHEDULES   

2.01

   Commitments and Applicable Percentages

2.03

   Existing Letters of Credit

6.13

   Subsidiaries

6.17

   IP Rights

6.20-1

   Location of Chief Executive Office, Taxpayer Identification Number, Etc.

6.20-2

   Changes in Legal Name, State of Formation and Structure

8.01

   Liens Existing on the Closing Date

8.02

   Investments Existing on the Closing Date

8.03

   Indebtedness Existing on the Closing Date

8.09

   Burdensome Agreements

11.02

   Certain Addresses for Notices EXHIBITS   

2.02

   Form of Loan Notice

2.04

   Form of Swing Line Loan Notice

2.05-1

   Form of Discounted Optional Prepayment Notice

2.05-2

   Form of Lender Participation Notice

2.05-3

   Form of Notice of Discounted Prepayment

2.11

   Form of Note

7.02

   Form of Compliance Certificate

7.12

   Form of Joinder Agreement

11.06

   Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of October 21, 2010 among CACI
INTERNATIONAL INC, a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower has requested that the Lenders provide $1,681,250,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Price” has the meaning specified in Section 2.05(b).

“Acceptance Date” has the meaning specified in Section 2.05(b).

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either
(a) all or any substantial portion of the property of, or a line of business,
product line, or division of, another Person or (b) Equity Interests of another
Person such that after giving effect to such acquisition such other Person shall
be a Subsidiary, in each case whether or not involving a merger or consolidation
with such other Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
provided by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Fifth Amendment Closing Date is EIGHT HUNDRED FIFTY MILLION DOLLARS
($850,000,000).

“Agreement” means this Credit Agreement.

 

1



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to terrorism, trade sanctions programs and embargoes,
import/export licensing, money laundering, bribery, corruption and any
regulation, order or directive promulgated, issued or enforced pursuant to such
Laws.

“Applicable Discount” has the meaning specified in Section 2.05(b).

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment at such time,
subject to adjustment as provided in Section 2.15; provided that if the
commitment of each Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments; and (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of the Term Loan held by such
Lender at such time subject to adjustment as provided in Section 2.15. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any documentation executed by
such Lender pursuant to Section 2.16(a), as applicable.

“Applicable Period” means the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(b):

 

Pricing

Tier

 

Consolidated Total

Leverage Ratio

  Eurodollar Rate
Loans  

Base Rate

Loans

  Commitment Fee 1   < 1.25:1.0   1.25%   0.25%   0.20% 2  
³ 1.25:1.0 but < 2.25:1.0   1.50%   0.50%   0.25% 3   ³ 2.25:1.0 but < 3.25:1.0
  1.75%   0.75%   0.30% 4   ³ 3.25:1.0 but < 4.25:1.0   2.00%   1.00%   0.35% 5
  ³ 4.25:1.0   2.50%   1.50%   0.40%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Tier 5 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered in accordance with
Section 7.02(b). The Applicable Rate in effect (a) prior to the Fifth Amendment
Closing Date shall be determined in accordance with the above and (b) from the
Fifth Amendment Closing Date through the first Business Day immediately
following the date a Compliance Certificate is required to be delivered pursuant
to Section 7.02(b) for the fiscal quarter ending December 31, 2013 shall be
determined based upon Pricing Tier 4. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.10(b).

 

2



--------------------------------------------------------------------------------

“Approved Bank” has the meaning specified in the definition of Cash Equivalents.

“Approved Foreign Bank” means any bank, trust company or national banking
association incorporated under the laws of any country (other than the United
States) having combined capital and surplus retained earnings of the local
currency counter value of at least $100,000,000 and having a rating of A, its
equivalent or higher by Standard & Poor’s Corporation or Moody’s Investors
Service, Inc. (or, if neither such organization shall rate such institution at
any time, by any nationally recognized rating organization in the country).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of (a) MLPFS, in its capacity as joint lead arranger and
joint book manager, (b) J.P. Morgan Securities LLC, in its capacity as joint
lead arranger and joint book manager, (c) SunTrust Robinson Humphrey, Inc., in
its capacity as joint lead arranger and joint book manager, (d) Royal Bank of
Canada, in its capacity as joint lead arranger and joint book manager, (e) Wells
Fargo Securities, LLC, in its capacity as joint lead arranger and joint book
manager and (f) PNC Capital Markets, LLC, in its capacity as joint lead arranger
and joint book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), in substantially the form of Exhibit 11.06 or any other
form approved by the Administrative Agent.

“Attributable Indebtedness” means, with respect to any Person on any date,
(a) in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Borrower in its reasonable judgment and (d) in respect of any
Sale and Leaseback Transaction, the present value (discounted in accordance with
GAAP at the debt rate implied in the applicable lease) of the obligations of the
lessee for rental payments during the term of such lease).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 30, 2013, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.

“Available Amount” means, as at any date, the difference of (a) the aggregate
Net Cash Proceeds received after the Closing Date and on or prior to such date
from Equity Issuances minus (b) the aggregate amount of Investments made since
the Closing Date pursuant to Section 8.02(p)(ii) minus (c) the aggregate amount
of Restricted Payments made since the Closing Date pursuant to Section 8.06(f)
minus (d) the aggregate amount of prepayments of Subordinated Indebtedness and
senior unsecured Indebtedness made since the Closing Date pursuant to
Section 8.12(a)(iv).

 

3



--------------------------------------------------------------------------------

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06 and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c) the
Eurodollar Rate plus 1.00%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 7.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day that is also
a London Banking Day.

“Businesses” has the meaning specified in Section 6.09(a).

“Call Options” means call options, purchase rights or similar rights with
respect to the Equity Interests of the Borrower purchased by the Borrower
substantially concurrent with the issuance of Indebtedness that is convertible
into Equity Interests of the Borrower (including the Convertible Subordinated
Notes) (including any rights of any counterparty to put any shares of Equity
Interests to the Borrower thereunder or any similar rights thereunder).

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee that is required to be accounted for as a capital lease on
the balance sheet of that Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for the L/C Obligations, Obligations in respect of Swing Line Loans or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support (including a backstop letter of credit), in
each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable); provided that (i) in no event shall the Borrower or
any other Loan Party be required to provide cash, deposit account balances or
any other credit support with a value in excess of 102% of the applicable
Obligations required pursuant to the terms hereof and (ii) if a Defaulting
Lender is required by the terms hereof to provide Cash Collateral, the
Administrative Agent, the L/C Issuer or the Swing Line Lender (as applicable)
agree that the Borrower or any other Loan Party may, but shall not be obligated
to, provide such Cash Collateral. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits,
bankers’ acceptances and certificates of deposit of (i) any Revolving Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $100,000,000 or (iii) any bank, trust company or national
banking association whose short-term commercial paper rating from S&P is at
least A-2 or the equivalent thereof or from Moody’s is at least P-2 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than twelve months from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) and maturing within twelve months of the
date of acquisition; (d) commercial paper issued by, or guaranteed by, any
domestic company and rated A-2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody’s and maturing within twelve
months of the date of acquisition; (e) variable or fixed rate notes and other
debt instruments issued by, or guaranteed by, any domestic company and rated AAA
(or the equivalent thereof) or better by S&P or Aaa (or the equivalent thereof)
or better by Moody’s and maturing within twelve months of the date of
acquisition; (f) repurchase agreements entered into by any Person with a bank or
trust company (including any Revolving Lender) or recognized securities dealer
having capital and surplus in excess of $100,000,000 for securities of the type
described in clauses (a) and (b) above in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations, (g) investments which are, unless the
Administrative Agent otherwise consents, classified in accordance with GAAP as
current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by any Revolving Lender or
reputable financial institutions having capital of at least $100,000,000 and
which have a credit rating of A-1 or higher by S&P, or an equivalent credit
rating by Moody’s or Fitch, (h) auction rate securities having an auction date
within one year after the date of acquisition which have a long term credit
rating A or higher by S&P, or an equivalent credit rating by Moody’s or Fitch,
(i) investments in private placements which (i) seek to preserve principal,
(ii) maintain a high degree of liquidity, (iii) invest in a diversified group of
money market instruments and other short-term obligations, in each case which
have the highest credit rating by any two of S&P, Moody’s and Fitch, and
(iv) generally maintain a dollar-weighted average portfolio maturity of 90 days
or less, although the average portfolio maturity may extend to 120 days in the
event of material redemption activity and (j) with respect to any Foreign
Subsidiary, (i) direct obligations of, or obligations fully guaranteed by, any
country (other than the United States) or any agency or instrumentality thereof;
(ii) certificates of deposit issued by, or bankers’ acceptances of or promissory
notes of, or time deposits or bearer note deposits with, any Approved Foreign
Bank; (iii) commercial paper issued by any Approved Foreign Bank and maturing
within twelve months of the date of acquisition; (iv) repurchase agreements
entered into by any Person with a bank or trust company (including any Approved
Foreign Bank) or recognized securities dealer having capital and surplus in
excess of $100,000,000 for direct obligations issued by or fully guaranteed by
any country (other than the United States) or any agency or instrumentality
thereof in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations; (v) commercial paper issued by, or guaranteed by, any foreign
company and rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or
the equivalent thereof) or better by Moody’s (or, if neither S&P nor Moody’s
shall rate such obligations at such time, by any nationally recognized rating
agency in the relevant country) and maturing within twelve months of the date of
acquisition; (vi) variable or fixed rate notes and other debt instruments issued
by, or guaranteed by, any foreign company and rated AAA (or the equivalent
thereof) or better by S&P or Aaa (or the equivalent thereof) or better by
Moody’s (or, if neither S&P nor Moody’s shall rate such obligations at such
time, by any nationally recognized rating agency in the relevant country) and
maturing within twelve months of the date of

 

5



--------------------------------------------------------------------------------

acquisition; and (vii) investments, classified in accordance with GAAP as
current assets, in money market investment programs which are administered by
reputable financial institutions having capital of at least $100,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (i) through (vi).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.”

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

“Closing Date” means October 21, 2010.

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

6



--------------------------------------------------------------------------------

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by any Loan Party
pursuant to the terms of Section 7.13.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C § 1 et seq.),
as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign Taxes based on income, profits or capital payable or accrued for such
period, including, without limitation, franchise and similar taxes and foreign
withholding taxes paid or accrued during such period including penalties and
interest related to such taxes or arising from any tax examinations, (iii) the
amount of depreciation and amortization expense for such period (including
amortization of intangible assets and deferred financing fees or costs),
(iv) extraordinary or non-recurring charges, expenses or losses, (v) other
non-cash charges, expenses or losses, (vi) non-cash stock option and other
equity-based compensation expenses, (vii) fees and expenses relating to this
Agreement, (viii) any net loss for such period attributable to the early
extinguishment of Indebtedness or to hedging obligations or other derivative
instruments, (ix) any net loss from disposed, abandoned or discontinued
operations, (x) the non-cash portion of straight-line rent expense to the extent
not representing a future cash charge and (xi) fees and expenses incurred or any
amortization thereof in connection with any acquisition, investment,
recapitalization, asset disposition, issuance or repayment of debt, issuance of
equity securities, refinancing transaction or amendment or other modification of
any debt instrument (in each case, including any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed)
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case, to the extent not otherwise
prohibited hereunder minus (c) the following to the extent added in calculating
such Consolidated Net Income: (i) extraordinary or non-recurring income or
gains; (ii) any net gain for such period attributable to the early
extinguishment of Indebtedness or to hedging obligations or other derivative
instruments; and (iii) any net gain from disposed, abandoned or discontinued
operations. Notwithstanding the forgoing, (i) Consolidated EBITDA shall be
calculated without giving effect to the non-cash effects of purchase accounting
or similar adjustments required or permitted by GAAP in connection with any
Permitted Acquisitions and (ii) Consolidated EBITDA shall be calculated on a Pro
Forma Basis to the extent set forth in Section 1.03(c) to give effect to, among
other things, any Permitted Acquisition occurring after June 30, 2010.

“Consolidated EBITDAR” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated EBITDA for such period plus (b) rent and lease expense for such
period.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of the four
fiscal quarters most recently ended to (b) Consolidated Fixed Charges for the
period of the four fiscal quarters most recently ended.

 

7



--------------------------------------------------------------------------------

“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) the cash
portion of Consolidated Interest Charges for such period plus (b) the cash
portion of rent and lease expense for such period plus (c) Consolidated
Scheduled Funded Debt Payments for such period plus (d) Restricted Payments made
under Section 8.06(d) (other than all Restricted Payments made since the end of
the most recent Applicable Period most recently ended prior to the date of such
Restricted Payment if, at the time any such Restricted Payment is made, the
Consolidated Total Leverage Ratio recomputed as of the end of such Applicable
Period is less than 3.0:1.0 on a Pro Forma Basis after giving effect to such
Restricted Payment plus all other Restricted Payments made since the end of such
Applicable Period). In calculating Consolidated Fixed Charges for any
measurement period ending prior to the first anniversary of the Fifth Amendment
Closing Date, the cash portion of Consolidated Interest Charges and the
Consolidated Scheduled Funded Debt Payments included in Consolidated Fixed
Charges for such measurement period shall be calculated for the period from the
Fifth Amendment Closing Date to the end of the measurement period and
annualized.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, the amortization of original issue discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense with respect to such period under Capital
Leases that is treated as interest in accordance with GAAP plus (c) the implied
interest component of Synthetic Leases with respect to such period.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income (excluding extraordinary gains
and losses) for such period.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness. For purposes of this
definition, “scheduled payments of principal” (a) shall be determined without
giving effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period (except to the extent such voluntary or mandatory prepayment is applied
to the remaining principal installments of the applicable Indebtedness on a pro
rata basis, in which case commencing in the fiscal quarter after the fiscal
quarter in which such voluntary or mandatory prepayment is made “scheduled
payments of principal” shall be determined giving effect to any reduction of
such scheduled payments resulting from the application of such voluntary or
mandatory prepayment), (b) shall be deemed to include the Attributable
Indebtedness, (c) shall not include any voluntary prepayments under, or
mandatory prepayments required by, Section 2.05 and (d) shall not include any
scheduled principal payments on the Convertible Subordinated Notes.

“Consolidated Senior Secured Leverage Ratio” means as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness (other than
(i) Subordinated Indebtedness and (ii) Funded Indebtedness that is not secured
by a Lien on any property of the Borrower or any Subsidiary) as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

 

8



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any written
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 20% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Convertible Subordinated Note Indenture” means the Indenture dated as of
May 16, 2007 between the Borrower, as Issuer, and the Bank of New York, as
Trustee, relating to the Convertible Subordinated Notes.

“Convertible Subordinated Notes” means the 2.125% Convertible Senior
Subordinated Notes Due 2014 issued by the Borrower.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, other than with respect to a good faith dispute; (b) has notified the
Borrower or the Administrative Agent that it does not intend or expect to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, other than with respect to a good faith dispute;
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, other than with respect to a good
faith dispute; or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee,

 

9



--------------------------------------------------------------------------------

administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or a custodian appointed for
it, or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority; provided, that, in each case
upon the Administrative Agent having knowledge that any Lender is a Defaulting
Lender, Administrative Agent shall promptly notify the Borrower in writing. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the L/C Issuer, the Swing Line Lender and
each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Discounted Optional Prepayment” has the meaning specified in Section 2.05(b).

“Discounted Optional Prepayment Notice” has the meaning specified in
Section 2.05(b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and equipment no longer used or useful in the conduct of business of the
Borrower and its Subsidiaries in the ordinary course of business; (c) the
disposition of property to the Borrower or any Subsidiary; provided, that if the
transferor of such property is a Loan Party then the transferee thereof must be
a Loan Party; (d) the disposition of accounts receivable in connection with the
collection or compromise thereof; (e) licenses, sublicenses, leases or subleases
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries; (f) the sale or disposition of Cash
Equivalents for fair market value; (g) any Recovery Event; (h) any merger,
dissolution, liquidation or consolidation permitted by Section 8.04 (other than
Section 8.04(e)); (i) dispositions of Investments in Joint Ventures to the
extent required by, or made pursuant to, customary buy/sell arrangements between
the joint venture parties set forth in, joint venture arrangements and similar
binding arrangements; and (j) the contemporaneous exchange, in the ordinary
course of business, of property for property of a like kind, to the extent that
the property received in such exchange is of a value equivalent to the value of
the property exchanged. For purposes of clarification, (x) a Restricted Payment
shall not constitute a Disposition and (y) an Investment shall not constitute a
Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

10



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“Equity Issuance” means any issuance by the Borrower of its Equity Interests to
any Person, other than (a) any issuance of its Equity Interests pursuant to the
exercise of options or warrants, (b) any issuance of its Equity Interests
pursuant to the conversion of any debt securities to equity or the conversion of
any class of equity securities to any other class of equity securities, (c) any
issuance of options or warrants relating to its Equity Interests and (d) any
issuance of its Equity Interests as consideration for a Permitted Acquisition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the institution by the PBGC of proceedings to terminate a
Pension Plan; (e) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the determination by a Governmental Authority
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA; or (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

 

11



--------------------------------------------------------------------------------

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR at approximately 11:00 a.m., London time,
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Base Rate”.

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 9.01.

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property or any other interest in real property; (b) any personal
property (including, without limitation, motor vehicles) in respect of which the
attachment or perfection of a Lien is not either (i) governed by the Uniform
Commercial Code or (ii) effected by appropriate evidence of the Lien being filed
in any of the

 

12



--------------------------------------------------------------------------------

United States Copyright Office, the United States Patent and Trademark Office,
the Canadian Copyright Office and the Canadian Patent and Trademark Office,
unless requested by the Administrative Agent or the Required Lenders after the
Closing Date; (c) any property if the grant of a security interest therein is
prohibited by applicable Law; (d) any property if the grant of a security
interest therein requires any consent, approval, license or authorization of any
Governmental Authority unless (i) such consent, approval, license or
authorization has been received or (ii) such requirement is rendered ineffective
pursuant to the Uniform Commercial Code or any other applicable Law (it being
understood that (i) if any such consent, approval, license or authorization of
any Governmental Authority is required, then the applicable Loan Party agrees to
use commercially reasonable efforts to obtain such consent, approval, license or
authorization and (ii) for purposes of clarification, this clause (d) shall not
exclude accounts receivable arising from amounts due by the U.S. Government or
any department or agency thereof); (e) Equity Interests in any Person that is
not a Wholly Owned Subsidiary to the extent the grant of a security interest in
such Equity Interests is prohibited by the Organization Documents of such
Person; (f) any property which, subject to the terms of Section 8.09, is subject
to a Lien of the type described in Section 8.01(i), (q), (v) or (x) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property; (g) any lease, license or other agreement to the extent that a grant
of a security interest therein would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto (other than the Borrower or any Subsidiary) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code or other
applicable Law, other than proceeds and receivables thereof the assignment of
which is expressly deemed effective under the Uniform Commercial Code
notwithstanding such prohibition; (h) the Equity Interests of any Foreign
Subsidiary to the extent not required to be pledged to secure the Obligations
pursuant to Section 7.13(a); (i) any property as to which the Administrative
Agent and the Borrower agree that the cost of obtaining a security interest in
such property or perfecting a security interest in such property is excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
and (j) any property to the extent the granting of a security interest in such
property would result in material adverse tax consequences to the Borrower or
any of its Subsidiaries as determined by the Administrative Agent in its sole
discretion.

“Excluded Subsidiary” means (a) any Foreign Subsidiary Holding Company, (b) each
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary and (c) each
Domestic Subsidiary to the extent that (i) such Domestic Subsidiary is
prohibited by any applicable Law from guaranteeing the Obligations or (ii) any
consent, approval, license or authorization of any Governmental Authority is
required in order for such Domestic Subsidiary to become a Guarantor and such
consent, approval, license or authorization has not been received (if any
consent, approval, license or authorization of any Governmental Authority is
required in order for any Domestic Subsidiary to become a Guarantor, then such
Domestic Subsidiary agrees to use commercially reasonable efforts to obtain such
consent, approval, license or authorization).

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.09 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one Swap Contract, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Contracts for which such Guaranty or security interest is
or becomes excluded in accordance with the first sentence of this definition.

 

13



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, or as a result of a present or former
connection between the Lender and the jurisdiction imposing such tax (other than
a present or former connection arising as a direct result of entering into, or
being a party to or enforcing its rights under any of the Loan Documents),
(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction described in clause (a), (c) any backup
withholding tax that is required by the Internal Revenue Code to be withheld
from amounts payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii), (d) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 11.13), any United States
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office) or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law after the date the Foreign Lender becomes a party
hereto) to comply with clause (B) of Section 3.01(e)(ii), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (c), (e) any United States withholding tax that is
imposed pursuant to FATCA and (f) interest and penalties with respect to the
taxes referred to in clauses (a) through (e).

“Existing Indebtedness” has the meaning specified in Section 5.01.

“Existing Letters of Credit” means those Letters of Credit outstanding on the
Fifth Amendment Closing Date and identified on Schedule 2.03.

“Facilities” has the meaning specified in Section 6.09(a).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

14



--------------------------------------------------------------------------------

“Fee Letter” means each of the following (individually or collectively, as the
context may require): (a) the letter agreement dated October 18, 2013 among the
Borrower, the Arrangers, Bank of America, JPMorgan Chase Bank, N.A., Wells Fargo
Bank, National Association, Royal Bank of Canada, SunTrust Bank and PNC Bank,
National Association and (b) the letter agreement dated October 18, 2013 among
the Borrower, MLPFS and Bank of America.

“Fifth Amendment Closing Date” means November 15, 2013.

“First Tier Foreign Subsidiaries” has the meaning specified in
Section 7.13(a)(ii).

“Fitch” means Fitch, Inc and any successors thereto.

“Foreign Acquisition” means an Acquisition of a Person that is not organized
under the laws of a state of the United States of America or the District of
Columbia (or, in the case of an Acquisition of Property of a Person, Property
that is not located in the United States of America).

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for Tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Subsidiary which is a Domestic
Subsidiary substantially all of the assets of which consist of the Equity
Interests of one or more Foreign Subsidiaries.

“Foreign Subsidiary Indebtedness” has the meaning specified in Section 8.03.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations, whether current or long-term, for borrowed money (including
the Obligations (other than obligations under Swap Contracts)) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all purchase money indebtedness;

 

15



--------------------------------------------------------------------------------

(c) the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by such Person (other
than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

(d) the maximum amount available to be drawn under standby letters of credit,
bankers’ acceptances, bank guaranties and similar instruments;

(e) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

(f) the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;

(g) all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests, valued,
in the case of a redeemable preferred interest, at the greater of its voluntary
or involuntary liquidation preference plus accrued and unpaid dividends;

(h) all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that for purposes hereof, the
outstanding amount any Funded Indebtedness under this clause (h) shall be deemed
to be the lesser of the principal amount of such Funded Indebtedness and the
fair market value of the property subject to any such Lien;

(i) all Guarantees with respect to Funded Indebtedness of the types specified in
clauses (a) through (h) above of another Person; and

(j) all Funded Indebtedness of the types referred to in clauses (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse to or otherwise limits the liability of such
Person;

provided that Funded Indebtedness shall not include (A) trade and other ordinary
course payables and accrued expenses arising in the ordinary course of business,
(B) prepaid or deferred revenue arising in the ordinary course of business,
(C) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset to satisfy unperformed
obligations of the seller of such asset, (D) purchase price holdbacks arising in
connection with an Acquisition until such purchase price holdbacks become a
liability on the balance sheet of such Person in accordance with GAAP and
(E) earn-out obligations until such obligations become a liability on the
balance sheet of such Person in accordance with GAAP.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

16



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to
(i) obligations under any Swap Contract between any Subsidiary and any Lender or
Affiliate of a Lender that is permitted to be incurred pursuant to
Section 8.03(d) and obligations under any Treasury Management Agreement between
any Subsidiary and any Lender or Affiliate of a Lender, the Borrower, and
(ii) the payment and performance by each Specified Loan Party of its obligations
under its Guaranty with respect to all Swap Obligations, the Borrower and
(d) the successors and permitted assigns of the foregoing; provided that, for
the avoidance doubt, no Excluded Subsidiary shall be required to become a
Guarantor hereunder unless the Borrower, in its discretion, causes such
Subsidiary to become a Guarantor on or after the date hereof in accordance with
the terms hereof.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning set forth in Section 2.03(c).

“Incremental Facilities” has the meaning specified in Section 2.16(a).

“Incremental Facility Amendment” has the meaning specified in Section 2.16(a).

 

17



--------------------------------------------------------------------------------

“Incremental Facility Commitment” means a commitment to an Incremental Facility.

“Incremental Revolving Facility” has the meaning specified in Section 2.16(a).

“Incremental Revolving Increase” has the meaning specified in Section 2.16(a).

“Incremental Term Facility” has the meaning specified in Section 2.16(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all Funded Indebtedness;

(b) the Swap Termination Value of any Swap Contract;

(c) the maximum amount available to be drawn under commercial letters of credit,
surety bonds and similar instruments;

(d) all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and

(e) all Indebtedness of the types referred to in clauses (a) through (c) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to or otherwise limits the liability of such Person.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Revolving Facility” means the revolving facility established pursuant
to Section 2.01(a).

“Intercompany Indebtedness” means any Indebtedness owing by a Loan Party to
another Loan Party.

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective Business Days that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or, if available to all Lenders making or maintaining the applicable Eurodollar
Rate Loan, nine or twelve months) thereafter, as selected by the Borrower in its
Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

18



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ending
September 30, 2013, including balance sheets and statements of income or
operations, shareholders’ equity and cash flows.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested less any returns on such Investment (not
to exceed the original amount invested), but without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 6.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

“Joint Venture” means any Person in which the Borrower or any Subsidiary owns
Equity Interests other than any such Person that is a Subsidiary.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

19



--------------------------------------------------------------------------------

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of (a) Bank of America in its capacity as issuer of
Letters of Credit hereunder, (b) any other Revolving Lender that upon request of
the Borrower agrees to issue one or more Letters of Credit hereunder and (c) any
successor issuer of Letters of Credit hereunder. The term “L/C Issuer” when used
with respect to a Letter of Credit or the L/C Obligations relating to a Letter
of Credit shall refer to the L/C Issuer that issued such Letter of Credit.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender Participation Notice” has the meaning specified in Section 2.05(b).

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and permitted assigns and, as the context
requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is three days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25 million. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or

 

20



--------------------------------------------------------------------------------

preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any financing lease having substantially the same economic effect
as any of the foregoing).

“Liquidity” means the sum of (a) all cash and Cash Equivalents of the Borrower
and its Subsidiaries on such date that (i) do not appear (or would not be
required to appear) as “restricted” on a consolidated balance sheet of the
Borrower and its Subsidiaries and (ii) are not subject to a Lien of the type
described in Sections 8.01(p), (q), (s), (u), (v) and (y)) plus (b) availability
under the Aggregate Revolving Commitments plus (c) the aggregate amount
available to be borrowed by the Borrower or any Subsidiary under any revolving
credit facility or similar financing arrangement (other than the Credit
Agreement).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or the Term Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
of this Agreement and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Administrative Agent and
the Lenders under the Loan Documents, taken as a whole; (c) a material
impairment of the ability of any Loan Party to perform its material obligations
under any material Loan Document to which it is a party; or (d) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any material Loan Document to which it is a party.

“Material Domestic Subsidiary” means any Domestic Subsidiary that accounts for
greater than (a) five percent (5%) of total revenues of the Borrower and its
Subsidiaries on a consolidated basis for the Applicable Period or (b) five
percent (5%) of total assets of the Borrower and its Subsidiaries on a
consolidated basis as of the end of the Applicable Period; provided that if at
any time all Domestic Subsidiaries that are not Guarantors account in the
aggregate for greater than (i) ten percent (10%) of Consolidated EBITDA for the
Applicable Period, (ii) ten percent (10%) of total revenues of the Borrower and
its Subsidiaries on a consolidated basis for the Applicable Period or (iii) ten
percent (10%) of total assets of the Borrower and its Subsidiaries on a
consolidated basis as of the end of the Applicable Period, then the Borrower
shall cause one or more of such Domestic Subsidiaries to become Guarantors
pursuant to Section 7.12 such that immediately thereafter the remaining Domestic
Subsidiaries that are not Guarantors shall not exceed any of the thresholds in
clauses (i), (ii) or (iii) of this proviso.

 

21



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means any Foreign Subsidiary that accounts for
greater than (a) five percent (5%) of total revenues of the Borrower and its
Subsidiaries on a consolidated basis for the Applicable Period or (b) five
percent (5%) of total assets of the Borrower and its Subsidiaries on a
consolidated basis as of the end of the Applicable Period; provided that if at
any time all Foreign Subsidiaries that do not meet any of the thresholds in
clauses (a), (b) and (c) above account in the aggregate for greater than (i) ten
percent (10%) of Consolidated EBITDA for the Applicable Period, (ii) ten percent
(10%) of total revenues of the Borrower and its Subsidiaries on a consolidated
basis for the Applicable Period or (iii) ten percent (10%) of total assets of
the Borrower and its Subsidiaries on a consolidated basis as of the end of the
Applicable Period, then the Borrower shall designate in writing to the
Administrative Agent one or more of such Foreign Subsidiaries as Material
Foreign Subsidiaries such that immediately thereafter the remaining Foreign
Subsidiaries that do not meet any of the thresholds in clauses (a) and (b) above
shall not exceed any of the thresholds in clauses (i), (ii) or (iii) of this
proviso.

“Material Indebtedness” means any Indebtedness (other than Indebtedness arising
under the Loan Documents, Indebtedness arising under Swap Contracts and
intercompany Indebtedness) having an aggregate principal amount of more than the
Threshold Amount.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means November 15, 2018; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Merger Agreement” means that certain Agreement and Plan of Merger dated
October 8, 2013 by and among the Borrower, CACI, Inc.-Federal, CACI Acquisition
II, Inc., Six3 Systems Holdings, LLC and the Target.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“MNPI” has the meaning specified in Section 2.05(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Disposition,
Recovery Event or Debt Issuance net of (a) fees, expenses and costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions, in each case paid to a Person
who is not the Borrower or an Affiliate of the Borrower), (b) Taxes paid or
payable as a result thereof, (c) in the case of any Disposition or any Recovery
Event, the amount necessary to retire any Indebtedness secured by a Permitted
Lien (ranking senior to any Lien of the Administrative Agent) on the related
property and (d) the amount of any reasonable reserve established in accordance
with GAAP against any liabilities (other than any taxes deducted pursuant to
clause (b) above) (i) associated with the assets that are the subject of

 

22



--------------------------------------------------------------------------------

such event and (ii) retained by the Borrower or any of the Subsidiaries,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such event occurring on the date of such reduction;
it being understood that “Net Cash Proceeds” shall include, without limitation,
any cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by the Borrower or any Subsidiary in any
Disposition, Recovery Event or Debt Issuance.

“Note” has the meaning specified in Section 2.11(a).

“Obligations” means all advances to, and debts, liabilities and obligations of,
any Loan Party arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between the Borrower or any Subsidiary and any Lender or Affiliate
of a Lender (or any Person that was a Lender or an Affiliate of a Lender on the
date such Person entered into such Swap Contract) that is permitted to be
incurred pursuant to Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between the Borrower or any Subsidiary and any Lender or
Affiliate of a Lender (or any Person that was a Lender or an Affiliate of a
Lender on the date such Person entered into such Treasury Management Agreement);
provided that (a) obligations of the Borrower or any of its Subsidiaries under
any such Swap Contract or any such Treasury Management Agreement shall be
secured and guaranteed pursuant to the Collateral Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (b) any release of Collateral or Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
any such Swap Contract or Treasury Management Agreement; provided, further that
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Loans” has the meaning specified in Section 2.05(b).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than (for the avoidance of doubt) Excluded Taxes.

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or

 

23



--------------------------------------------------------------------------------

repayments of any Loans occurring on such date; and (b) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Event of Default shall have
occurred and be continuing or would result from such Acquisition; (b) the
property acquired (or the property of the Person acquired) in such Acquisition
is used or useful in the same or a similar line of business of providing IT
products and services and professional services as the Borrower and its
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof); (c) in the case of the Acquisition of Equity Interests
of another Person, the board of directors (or other comparable governing body)
of such other Person shall have duly approved such Acquisition; (d) the
aggregate cash and non-cash consideration (including Indebtedness assumed by the
Borrower or any Subsidiary, the good faith estimate by the Borrower of the
maximum amount of any deferred purchase price obligations (including earn-out
payments) payable by the Borrower or any Subsidiary and Equity Interests issued
by the Borrower to the seller as consideration) during the term of this
Agreement for Foreign Acquisitions shall not exceed the greater of (i) $100
million and (ii) five percent (5%) of total assets of the Borrower and its
Subsidiaries on a consolidated basis as of the end of the Applicable Period
(provided that the Acquisition of TechniGraphics, Inc. shall not count against
the limitation in this clause (d)); (e) the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that after
giving effect to such Acquisition on a Pro Forma Basis (i) the Loan Parties
shall be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the Applicable Period and (ii) the Consolidated
Total Leverage Ratio recomputed as of the end of the Applicable Period shall be
less than 4.0:1.0; and (f) immediately after giving effect to such Acquisition,
there shall be at least $50 million of availability existing under the Aggregate
Revolving Commitments.

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.

 

24



--------------------------------------------------------------------------------

“Permitted Sale Leaseback Transaction” means any Sale Leaseback Transaction
consummated by the Borrower or any of the Subsidiaries after the Closing Date,
provided that any such Sale Leaseback Transaction that is not between (a) a Loan
Party and another Loan Party or (b) a Subsidiary that is not a Loan Party and
another Subsidiary that is not a Loan Party shall be consummated for fair value
as determined at the time of consummation in good faith by the Borrower or such
Subsidiary.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 7.02.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which the
Borrower has delivered financial statements on or prior to the Closing Date
and/or is required to deliver financial statements pursuant to Section 7.01(a)
or (b). In connection with the foregoing, (a) with respect to any Disposition or
Recovery Event, (i) income statement and cash flow statement items (whether
positive or negative) attributable to the property disposed of shall be excluded
to the extent relating to any period occurring prior to the date of such
transaction and (ii) Indebtedness which is retired shall be excluded and deemed
to have been retired as of the first day of the Applicable Period and (b) with
respect to any Acquisition, (i) income statement and cash flow statement items
attributable to the Person or property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent (A) such
items are not otherwise included in such income statement and cash flow
statement items for the Borrower and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01 and (B) such
items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction and any Indebtedness of the Person
or property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.11 recomputed as of the end of the Applicable
Period after giving effect to the applicable transaction on a Pro Forma Basis.

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.05(b).

 

25



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 7.02.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under §
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Lenders” has the meaning specified in Section 2.05(b).

“Qualifying Loans” has the meaning specified in Section 2.05(b).

“Quoted Rate” means, with respect to any Quoted Rate Swing Line Loan, the fixed
or floating percentage rate per annum, if any, offered by the Swing Line Lender
and accepted by the Borrower in accordance with the provisions hereof; provided
that from the date that any Revolving Lender funds a participation interest in
such Quoted Rate Swing Line Loan, the Quoted Rate for such Quoted Rate Swing
Line Loan shall be a rate equal to the Base Rate plus the Applicable Margin for
Revolving Loans that are Base Rate Loans.

“Quoted Rate Swing Line Loan” means any Swing Line Loan that bears interest at
the Quoted Rate.

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

“Refinancing Facility” means an Incremental Facility (or portion thereof) which
refinances one or more tranches of term loans and/or revolving facilities
(including revolving loans thereunder) under this Agreement; provided that the
portion of any Incremental Facility that is deemed a Refinancing Facility shall
be limited to the amount equal to the aggregate principal amount of the term
loans and/or revolving facilities being refinanced plus unpaid accrued interest
and premium (if any) thereon and underwriting discounts, fees, commissions and
expenses incurred in connection therewith.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans (other than a Swing Line Loan), a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate more than 50% of (a) the unfunded Commitments and the outstanding
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) or (b) if the Commitments have been
terminated, the outstanding Loans (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for

 

26



--------------------------------------------------------------------------------

purposes of this definition). The unfunded Commitments of, and the outstanding
Loans, L/C Obligations and participations therein held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding in the aggregate more than 50% of (a) the unfunded Revolving Commitments
and the outstanding Revolving Loans (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition) or
(b) if the Revolving Commitments have been terminated, the outstanding Revolving
Loans (with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition). The unfunded Revolving Commitments
of, and the outstanding Revolving Loans, L/C Obligations and participations
therein held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, vice president-finance, treasurer, assistant
treasurer or controller of a Loan Party, in each case, or similar title, and,
solely for purposes of the delivery of incumbency certificates, the secretary or
any assistant secretary of a Loan Party and, solely for purposes of notices
given pursuant to Article II, any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof).

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to
Section 2.16(a), as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement.

“Revolving Facilities” has the meaning specified in Section 2.16(a).

“Revolving Lender” means at any time a Lender that holds (a) a Revolving
Commitment or (b) if the Revolving Commitments have been terminated, outstanding
Revolving Loans, Swing Line Loans, L/C Obligations and participations therein.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

27



--------------------------------------------------------------------------------

“Sanctions” means any international economic sanction administered or enforced
by the United States Government, including OFAC, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

“Security Agreement” means the security and pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, by each of the Loan Parties.

“Six3 Acquisition” means the acquisition by the Borrower, directly or
indirectly, of all of the outstanding share capital of the Target, pursuant to
and in accordance with the Merger Agreement.

“Six3 Acquisition Costs” means (i) the purchase price for the Six3 Acquisition,
(ii) the refinancing or repayment of third party indebtedness for borrowed money
of the Target and its Subsidiaries and (iii) fees, costs and expenses incurred
in connection with the Six3 Acquisition and the financing therefor.

“Six3 Facilities” means the portion of the Term Loan and the Revolving Loans
necessary to finance the Six3 Acquisition Costs on the Fifth Amendment Closing
Date.

“Solvent” or “Solvency” means that (a) the Fair Value of the assets of the
Borrower and its Subsidiaries taken as a whole exceeds their Liabilities,
(b) the Present Fair Salable Value of the assets of the Borrower and its
Subsidiaries taken as a whole exceeds their Liabilities; (c) the Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(d) the Borrower and its Subsidiaries taken as a whole will be able to pay their
Liabilities as they mature. For purposes of this definition of “Solvent” or
“Solvency”, the terms below shall have the following definitions:

(i) “Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and its Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

(ii) “Present Fair Salable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and its Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

 

28



--------------------------------------------------------------------------------

(iii) “Liabilities” means the recorded liabilities (including contingent
liabilities that would be recorded in accordance with GAAP) of the Borrower and
its Subsidiaries taken as a whole, as of the date of determination, determined
in accordance with GAAP consistently applied.

(iv) “Will be able to pay their Liabilities as they mature” means, for the
period from the date hereof through the Maturity Date, the Borrower and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

(v) “Do not have Unreasonably Small Capital” means that the Borrower and its
Subsidiaries taken as a whole do not have unreasonably small capital to conduct
their business, it being understood that “unreasonably small capital” depends
upon the nature of the particular business or businesses conducted or to be
conducted and is based on the needs and anticipated needs for capital of the
business conducted or anticipated to be conducted by the Loan Parties as
reflected in the projected financial statements and in light of the anticipated
credit capacity.

“Specified Loan Party” means, at any time, any Loan Party that is not an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 4.09).

“Specified Merger Agreement Representations” means such of the representations
made by the Target with respect to the Target and its subsidiaries in the Merger
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower (or its Affiliate) has the right to terminate its (or
its Affiliate’s) obligations under the Merger Agreement, or decline to
consummate the Six3 Acquisition, as a result of a breach of such representations
in the Merger Agreement.

“Specified Representations” means the representations and warranties made in
Sections 6.01(a) (as to valid existence) and (b)(ii), the first clause of
Section 6.02, Section 6.02(a), Section 6.04, Section 6.14, Section 6.18 (after
giving effect to the consummation of the Six3 Acquisition, the borrowings under
the Six3 Facilities and the payment of the Six3 Acquisition Costs), Section 6.19
(but only with respect to (i) assets with respect to which a lien may be
perfected by the filing of a financing statement under the Uniform Commercial
Code, (ii) the pledge and perfection of security interests in Equity Interests
of the Borrower’s material, wholly-owned Domestic Subsidiaries (excluding
delivery of stock certificates of the Target and its Subsidiaries to the extent
not received from the seller under the Merger Agreement) and (iii) other assets
a security interest in which can be provided and perfected after the Borrower’s
use of commercially reasonable efforts to do so or without undue burden or
expense) and Section 6.21.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated in right of payment to the Obligations in a
manner and to an extent acceptable to the Administrative Agent.

“Subsidiary” of a Person means (a) a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Interests entitled to vote for members of the board of
directors or equivalent governing body is at the time beneficially owned,
directly, or indirectly through one or more intermediaries, or both, by such
Person, and (b) any other corporation, partnership, joint venture, limited
liability company or other business entity that is consolidated with the
Borrower under GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

29



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50 million and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

“Synthetic Lease” means any synthetic lease, Tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

“Target” means Six3 Systems Holdings II, Inc., a Delaware corporation.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” has the meaning specified in Section 2.01(b).

 

30



--------------------------------------------------------------------------------

“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower on the Fifth Amendment Closing Date
(including, as applicable, the deemed funding of a portion of the Term Loan to
the extent funded prior to the Fifth Amendment Closing Date and from and after
the Closing Date) pursuant to Section 2.01(b), in the principal amount set forth
opposite such Lender’s name on Schedule 2.01. The aggregate principal amount of
the Term Loan Commitments of all of the Lenders as in effect on the Fifth
Amendment Closing Date is EIGHT HUNDRED THIRTY-ONE MILLION TWO HUNDRED FIFTY
THOUSAND DOLLARS ($831,250,000).

“Threshold Amount” means $25 million.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Warrants” means any call options, warrants, purchase rights or similar rights
with respect to the Equity Interests of the Borrower sold by the Borrower
substantially concurrent with the issuance of Indebtedness that is convertible
into Equity Interests of the Borrower (including the Convertible Subordinated
Notes).

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.

 

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or

 

31



--------------------------------------------------------------------------------

modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
assets and properties, tangible and intangible, real and personal, including
cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms; Calculation of Financial Covenants on a Pro Forma Basis.

(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. In the event that any Accounting Change (defined below)
occurs and such Accounting Change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
at the request of the Borrower or the Administrative Agent, the Borrower and the
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Change as if such
Accounting Change had not been made (no fee shall be payable to the
Administrative Agent, Arrangers or Lenders in connection with any such
amendment; provided that the Borrower shall reimburse the Administrative Agent
for all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent) in connection with any such
amendment). Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Change had not occurred.
“Accounting Change” refers to any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants, the Public Company Accounting Oversight Board or, if
applicable, the SEC.

 

32



--------------------------------------------------------------------------------

(c) Calculation of Financial Covenants on a Pro Forma Basis. Notwithstanding the
above, the parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 8.11 (including for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis with respect to any
Acquisition, Disposition or Recovery Event occurring after June 30, 2010 and
during the applicable period. All references herein to consolidated financial
statements of the Borrower and its Subsidiaries or to the determination of any
amount for the Borrower and its Subsidiaries on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Borrower is required to consolidate pursuant to FASB
ASC 810 as if such variable interest entity were a Subsidiary as defined herein.

 

1.04 Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

 

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that, except with respect to the calculation of
Letter of Credit fees pursuant to Section 2.03(h) and the fronting fee pursuant
to Section 2.03(i), with respect to any Letter of Credit that, by its terms or
the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Revolving Loans and Term Loan.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing

 

33



--------------------------------------------------------------------------------

Line Loans shall not exceed such Lender’s Revolving Commitment. Within the
limits of each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, or a combination thereof, as further
provided herein.

(b) Term Loan. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) in a
single advance to the Borrower in Dollars on the Fifth Amendment Closing Date
(including, as applicable, the deemed funding of a portion of the Term Loan to
the extent funded prior to the Fifth Amendment Closing Date and from and after
the Closing Date) in an amount equal to such Lender’s Term Loan Commitment.
Amounts repaid on the Term Loan may not be reborrowed. The Term Loan may consist
of Base Rate Loans or Eurodollar Rate Loans, or a combination thereof, as
further provided herein.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, or, in the case of any continuation of any Eurodollar Rate
Loan, shall be automatically continued as, a Eurodollar Rate Loan with an
Interest Period of one month. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to or continuation of Eurodollar Rate Loans with an
Interest Period of one month as described in the preceding subsection. In the
case of a Borrowing, each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension,
Section 5.01), the Administrative Agent shall make all

 

34



--------------------------------------------------------------------------------

funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving Loans is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.

(c) During the existence of an Event of Default, the Required Lenders may
require that no Loans may be converted or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Prime Rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than (i) 10 Interest Periods in effect with respect to Revolving
Loans, (ii) 10 Interest Periods in effect with respect to the Term Loan, and
(iii) a maximum number of Interest Periods as agreed by the Administrative Agent
in effect with respect to Incremental Term Facilities.

 

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.

 

35



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
date 12 months after the Maturity Date, unless all the Revolving Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Lender at that time is a Defaulting Lender, unless the L/C
Issuer has entered into arrangements satisfactory to the L/C Issuer (in its sole
discretion) and the Borrower to eliminate the L/C Issuer’s Fronting Exposure, if
any (after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has Fronting Exposure, as it may elect in its sole discretion; or

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iiv) Reserved.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of

 

36



--------------------------------------------------------------------------------

the benefits and immunities (A) provided to the Administrative Agent in Article
X with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article X included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably request.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may reasonably require. Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such

 

37



--------------------------------------------------------------------------------

Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the date 12 months after the Maturity Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Loan Party that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such

 

38



--------------------------------------------------------------------------------

drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Revolving Commitments and the conditions set forth in Section 5.02
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Revolving Lender that so makes funds available
shall be deemed to have made a Revolving Loan that is a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Lender’s obligation to make
Revolving Loans pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Borrower of a Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

39



--------------------------------------------------------------------------------

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) thereof in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

40



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable.

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower from pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent,

 

41



--------------------------------------------------------------------------------

participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful or grossly negligent failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT – IFSA), or the Institute of
International Banking Law and Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Revolving Loans that are Eurodollar
Rate Loans times the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand; and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

42



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges shall be due and payable promptly following demand and shall be
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04 Swing Line Loans.

(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan or a Quoted Rate Swing Line Loan, as the Borrower may elect.
Immediately upon the making of a Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
2:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be

 

43



--------------------------------------------------------------------------------

borrowed, which shall be a minimum principal amount of $100,000, (ii) the
requested borrowing date, which shall be a Business Day and (iii) whether such
Swing Line Loan shall be a Base Rate Loan or a Quoted Rate Swing Line Loan. Each
such telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
3:00 p.m. on the date of the proposed Borrowing of Swing Line Loans
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Lender make a Base Rate
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice).
The Swing Line Lender shall furnish the Borrower with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Revolving Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Loan Notice available to the Administrative Agent
in immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date

 

44



--------------------------------------------------------------------------------

such payment is required to the date on which such payment is immediately
available to the Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the Swing Line Lender in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

45



--------------------------------------------------------------------------------

(g) Auto Borrow Arrangement. In order to facilitate the borrowing of Swing Line
Loans, the Borrower and the Swing Line Lender may mutually agree to, and are
hereby authorized to, enter into an auto borrow agreement in form and substance
reasonably satisfactory to the Borrower, Administrative Agent and the Swing Line
Lender (the “Auto Borrow Agreement”) providing for the automatic advance by the
Swing Line Lender of Swing Line Loans under the conditions set forth in the Auto
Borrow Agreement, subject to the conditions set forth herein. At any time an
Auto Borrow Agreement is in effect, Borrowings of Swing Line Loans may be made
in accordance with the Auto Borrow Agreement. For purposes of determining the
Total Revolving Outstandings at any time during which an Auto Borrow Agreement
is in effect, the Outstanding Amount of all Swing Line Loans shall be deemed to
be the sum of the Outstanding Amount of Swing Line Loans at such time plus the
maximum amount available to be borrowed under such Auto Borrow Agreement at such
time. Notwithstanding anything herein to the contrary, the Borrower shall be
permitted to amend or terminate the Auto Borrow Agreement at any time without
notice to or consent of the Administrative Agent or the Lenders (but subject to
any amendment or termination requirements set forth in the Auto Borrow
Agreement).

 

2.05 Prepayments.

(a) Voluntary Prepayments of Loans.

(i) Revolving Loans and Term Loan. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) two Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (D) any
prepayment of the Term Loan shall be applied to the remaining principal
amortization payments of the Term Loan in the manner directed by the Borrower
(and absent such direction, to the remaining principal amortization payments in
direct order of maturity). Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.15, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages.

(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 (or, if less, the entire principal thereof then outstanding). Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

46



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of prepayment under this Section 2.05(a) if such prepayment would have resulted
from a refinancing of this Agreement, which refinancing shall not be consummated
or otherwise shall be delayed (provided any such rescission or postponement
shall be subject to Section 3.05).

(b) Discounted Optional Prepayments.

(i) Notwithstanding anything to the contrary contained in this Agreement
(including Section 2.05(a), Section 2.12(a) or Section 2.13), the Borrower shall
have the right at any time and from time to time to prepay the Term Loan at a
discount to the par value of the Term Loan and on a non pro rata basis (each a
“Discounted Optional Prepayment”); provided that

(A) no Default shall have occurred and be continuing or would result from such
Discounted Optional Prepayment;

(B) no Discounted Optional Prepayment shall be made with the proceeds of any
Revolving Loan;

(C) such Discounted Optional Prepayment shall be offered to all Lenders holding
the Term Loan on a pro rata basis (it being understood that the determination by
a Lender that holds a portion of the Term Loan whether to accept such offer
shall be in such Lender’s sole discretion);

(D) the Borrower shall deliver to the Administrative Agent a certificate stating
that at the time of such Discounted Optional Prepayment the Borrower does not
have any material non-public information (“MNPI”) that either (x) has not been
disclosed to the Lenders (other than those which have elected not to receive
such MNPI) prior to such time or (y) would reasonably be expected to have a
material effect upon, or otherwise be material to, the market price of the Term
Loan or a Lender’s decision to participate in such Discounted Optional
Prepayment;

(E) the undiscounted aggregate principal amount of the Term Loan prepaid with
Discounted Optional Prepayments during the term of this Agreement shall not
exceed $100 million; and

(F) after giving effect to such Discounted Optional Prepayment, there shall be
at least $50 million of Liquidity.

(ii) To the extent the Borrower seeks to make a Discounted Optional Prepayment,
the Borrower shall provide written notice to the Administrative Agent
substantially in the form of Exhibit 2.05-1 hereto (each, a “Discounted Optional
Prepayment Notice”) that the Borrower desires to prepay the Term Loan in the
aggregate principal amount specified therein (each, a “Proposed Discounted
Prepayment Amount”) at a discount to the par value of the Term Loan. The
Proposed Discounted Prepayment Amount of the Term Loan shall not be less than
$5,000,000. The Discounted Optional Prepayment Notice shall further specify with
respect to the proposed Discounted Optional Prepayment: (A) the Proposed
Discounted Prepayment Amount, (B) a discount range (which may be a single
percentage) selected by the Borrower with respect to such proposed Discounted
Optional Prepayment (representing the percentage of par of the

 

47



--------------------------------------------------------------------------------

principal amount of the Term Loan to be prepaid) (the “Discount Range”) and
(C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Optional Prepayment which shall be at
least five Business Days following the date of the Discounted Optional
Prepayment Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Optional Prepayment Notice in accordance with
Section 2.05(b)(ii), the Administrative Agent shall promptly notify each Lender
that holds a portion of the Term Loan. On or prior to the Acceptance Date, each
such Lender may specify by written notice substantially in the form of Exhibit
2.05-2 hereto (each, a “Lender Participation Notice”) to the Administrative
Agent (A) a minimum price (the “Acceptable Price”) within the Discount Range
(for example, 80% of the par value of the Term Loan) and (B) a maximum principal
amount (subject to rounding requirements specified by the Administrative Agent)
of the Term Loan which such Lender is willing to permit a Discounted Optional
Prepayment at the Acceptable Price (“Offered Loans”). Based on the Acceptable
Prices and principal amounts of the Term Loan specified by the Lenders in the
applicable Lender Participation Notices, the Administrative Agent, in
consultation with the Borrower, shall determine the applicable discount for the
Term Loan (the “Applicable Discount”), which Applicable Discount shall be
(A) the percentage specified by the Borrower if the Borrower has selected a
single percentage pursuant to Section 2.05(b)(ii) for the Discounted Optional
Prepayment or (B) otherwise, the lowest Acceptable Price at which the Borrower
can pay the Proposed Discounted Prepayment Amount in full (determined by adding
the principal amounts of Offered Loans commencing with the Offered Loans with
the lowest Acceptable Price); provided, however, that in the event that such
Proposed Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Price, the Applicable Discount shall be the highest Acceptable Price specified
by the Lenders that is within the Discount Range. The Applicable Discount shall
be applicable for all Lenders who have offered to participate in the Voluntary
Discounted Prepayment and have Qualifying Loans (as defined below). Any Lender
that holds a portion of the Term Loan whose Lender Participation Notice is not
received by the Administrative Agent by the Acceptance Date shall be deemed to
have declined to accept a Discounted Optional Prepayment of the Term Loan at any
discount to their par value within the Applicable Discount.

(iv) The Borrower shall make a Discounted Optional Prepayment by prepaying the
Term Loan (or portion thereof) offered by the Lenders (“Qualifying Lenders”)
that specify an Acceptable Price that is equal to or lower than the Applicable
Discount (“Qualifying Loans”) at the Applicable Discount; provided that if the
aggregate proceeds required to prepay all Qualifying Loans (disregarding any
interest payable at such time) would exceed the amount of aggregate proceeds
required to prepay the Proposed Discounted Prepayment Amount, such amounts in
each case calculated by applying the Applicable Discount, the Borrower shall
prepay such Qualifying Loans ratably among the Qualifying Lenders based on their
respective principal amounts of such Qualifying Loans (subject to rounding
requirements specified by the Administrative Agent). If the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would be less than the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrower shall prepay all
Qualifying Loans. The Term Loan prepaid by the Borrower pursuant to this
Section 2.05(b) shall be applied to the remaining principal amortization
payments of the Term Loan of the selling Lenders in the manner directed by the
Borrower (and absent such direction, to the remaining principal amortization
payments in direct order of maturity).

(v) Each Discounted Optional Prepayment shall be made within four Business Days
of the Acceptance Date (or such other date as the Administrative Agent shall
reasonably agree,

 

48



--------------------------------------------------------------------------------

given the time required to calculate the Applicable Discount and determine the
amount and holders of Qualifying Loans), without premium or penalty (but subject
to Section 3.05), upon irrevocable notice (provided that such notice may be
conditioned on receiving proceeds from any refinancing (but shall remain subject
to Section 3.05)) substantially in the form of Exhibit 2.05-3 hereto (each a
“Notice of Discounted Prepayment”), delivered to the Administrative Agent no
later than 11:00 a.m. three Business Days prior to the date of such Discounted
Optional Prepayment, which notice shall specify the date and amount of the
Discounted Optional Prepayment and the Applicable Discount determined by the
Administrative Agent. Upon receipt of any Notice of Discounted Prepayment the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
Notice of Discounted Prepayment is given, the amount specified in such notice
shall be due and payable to the applicable Lenders, subject to the Applicable
Discount on the Term Loan, on the date specified therein together with accrued
interest (on the par principal amount) to but not including such date on the
amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Optional
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding and calculation of Applicable Discount in accordance with
Section 2.05(b)(iii)) established by the Administrative Agent in consultation
with the Borrower.

(vii) Following a Discounted Optional Prepayment, no interest shall accrue from
and after the applicable prepayment date on the Term Loan purchased by the
Borrower on such date and such purchased Term Loan shall be deemed cancelled or
retired for all purposes and no longer outstanding (and may not be resold by the
Borrower) for all purposes of this Agreement and all other Loan Documents
(notwithstanding any provisions herein or therein to the contrary), including
(A) the making of, or the application of, any payments to the Lenders under this
Agreement or any other Loan Document, (B) the making of any request, demand,
authorization, direction, notice, consent or waiver under this Agreement or any
other Loan Document, (C) the providing of any rights to the Borrower as a Lender
under this Agreement or any other Loan Document and (D) the determination of
Required Lenders.

(c) Mandatory Prepayments of Loans.

(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall promptly prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(c)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.

(ii) Dispositions and Recovery Events. The Borrower shall prepay the Term Loan
in an aggregate amount equal to 100% of the Net Cash Proceeds of any Disposition
or Recovery Event to the extent (A) such Net Cash Proceeds are not reinvested in
property that is useful in the business of the Borrower and its Subsidiaries
within 365 days of the date of such Disposition or Recovery Event and (B) the
aggregate amount of such Net Cash Proceeds that are not reinvested in accordance
with clause (A) exceeds $100 million during the term of this Agreement (it being
understood that such prepayment shall be due immediately upon the expiration of
such 365 day period); provided that if such Net Cash Proceeds are received by
any Foreign Subsidiary in connection with any Disposition or Recovery Event by a
Foreign Subsidiary, then the mandatory prepayment required by this
Section 2.05(c) shall be limited to the amount of such prepayment that could not
reasonably be expected to cause adverse Tax consequences to the Borrower.

 

49



--------------------------------------------------------------------------------

(iii) Debt Issuances. Immediately upon receipt by the Borrower or any Subsidiary
of the Net Cash Proceeds of any Debt Issuance, the Borrower shall prepay the
Term Loan in an aggregate amount equal to 100% of such Net Cash Proceeds.

(iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(c) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.05(c)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations;

(B) with respect to all amounts prepaid pursuant to Section 2.05(c)(ii) or
(iii), to the Term Loan (in each case to the next four scheduled quarterly
principal amortization payments and thereafter to the remaining scheduled
principal amortization payments on a pro rata basis).

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(c)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

(v) Declined Prepayments. One or more holders of the Term Loan may decline to
accept a mandatory prepayment under Section 2.05(c)(ii) in which case such
declined prepayment shall be retained by the Borrower.

(vi) Eurodollar Prepayment Account. If the Borrower is required to make a
mandatory prepayment of Eurodollar Rate Loans under this Section 2.05(c) (other
than Section 2.05(c)(i)) so long as no Event of Default exists, the Borrower
shall have the right, at its option, in lieu of making such prepayment in full,
to deposit an amount equal to such mandatory prepayment with the Administrative
Agent in a cash collateral account maintained (pursuant to documentation
reasonably satisfactory to the Administrative Agent) by and in the sole dominion
and control of the Administrative Agent. Any amounts so deposited shall be held
by the Administrative Agent as collateral for the prepayment of such Eurodollar
Rate Loans and shall be applied to the prepayment of the applicable Eurodollar
Rate Loans at the end of the current Interest Periods applicable thereto or,
sooner, at the election of the Administrative Agent, upon the occurrence of an
Event of Default. At the request of the Borrower, amounts so deposited shall be
invested by the Administrative Agent in Cash Equivalents maturing on or prior to
the date or dates on which it is anticipated that such amounts will be applied
to prepay such Eurodollar Rate Loans; any interest earned on such Cash
Equivalents will be for the account of the Borrower and the Borrower will
deposit with the Administrative Agent the amount of any loss on any such Cash
Equivalents to the extent necessary in order that the amount of the prepayment
to be made with the deposited amounts may not be reduced.

 

2.06 Termination or Reduction of Aggregate Revolving Commitments.

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Aggregate
Outstanding Amount of Revolving Loans, Swing Line Loans and L/C Obligations;
provided that (a) any such notice shall be received by the Administrative Agent
not later than

 

50



--------------------------------------------------------------------------------

12:00 noon three Business Days prior to the date of termination or reduction,
(b) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and (c) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments. Subject to Section 2.15(a)(v), any reduction of
the Aggregate Revolving Commitments shall be applied to the Revolving Commitment
of each Revolving Lender according to its Applicable Percentage. All fees
accrued with respect thereto until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination. Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of the Aggregate Revolving Commitments if such
termination would have resulted from a refinancing of this Agreement, which
refinancing shall not be consummated or otherwise shall be delayed (provided any
such rescission or postponement shall be subject to Section 3.05).

 

2.07 Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.

(c) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05), unless accelerated sooner pursuant to
Section 9.02:

 

Payment Dates

   Principal Amortization
Payment  

March 31, 2014

   $ 10,390,625.00   

June 30, 2014

   $ 10,390,625.00   

September 30, 2014

   $ 10,390,625.00   

December 31, 2014

   $ 10,390,625.00   

March 31, 2015

   $ 10,390,625.00   

June 30, 2015

   $ 10,390,625.00   

September 30, 2015

   $ 10,390,625.00   

December 31, 2015

   $ 10,390,625.00   

March 31, 2016

   $ 10,390,625.00   

June 30, 2016

   $ 10,390,625.00   

September 30, 2016

   $ 10,390,625.00   

December 31, 2016

   $ 10,390,625.00   

March 31, 2017

   $ 20,781,250.00   

June 30, 2017

   $ 20,781,250.00   

September 30, 2017

   $ 20,781,250.00   

December 31, 2017

   $ 20,781,250.00   

March 31, 2018

   $ 20,781,250.00   

June 30, 2018

   $ 20,781,250.00   

September 30, 2018

   $ 20,781,250.00   

Maturity Date

    
  Unpaid principal balance of
the Term Loan   
  

 

51



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (including
any Swing Line Loan that is a Base Rate Loan) shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan that is a Quoted Rate Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Quoted Rate applicable thereto.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such past-due amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Revolving Lender (subject to Section 2.15(a)(ii) in the case of
any Defaulting Lender) in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (i) the Applicable
Rate times (ii) the actual daily amount by which the Aggregate Revolving
Commitments exceed the sum of (A) the Outstanding Amount of Revolving Loans and
(B) the Outstanding Amount of L/C Obligations, subject to adjustment as provided
in Section 2.15. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June,

 

52



--------------------------------------------------------------------------------

September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The Commitment Fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. For purposes of clarification,
Swing Line Loans shall not be considered outstanding for purposes of determining
the unused portion of the Aggregate Revolving Commitments.

(b) Fee Letter. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter. Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.

 

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
(in consultation with the Borrower) determine that (i) the Consolidated Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. Notwithstanding the foregoing, the Borrower shall only be obligated to
make payments under this Section 2.10(b) upon demand therefor, and failure to
make any such payment on account of lack of demand shall, for the avoidance of
doubt, not result in a Default or Event of Default hereunder. This paragraph
shall not limit the rights of the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or
under Article IX. The Borrower’s obligations under this paragraph shall survive
the termination of the Aggregate Revolving Commitments and the repayment of all
other Obligations hereunder.

 

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall

 

53



--------------------------------------------------------------------------------

not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a promissory note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each such promissory note shall
be in the form of Exhibit 2.11 (a “Note”). Each Lender may attach schedules to
its Note and endorse thereon the date, Type (if applicable), amount and maturity
of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such

 

54



--------------------------------------------------------------------------------

Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be presumptively correct,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders.

Except as otherwise contemplated herein, if any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender

 

55



--------------------------------------------------------------------------------

receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).

Each Loan Party agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

 

2.14 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, promptly Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, promptly upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent or with a
financial institution acceptable to the Borrower and the Administrative Agent.
The Borrower, and to the extent provided by any Lender, such Lender, hereby
grants to (and subjects to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the L/C Issuer and the Lenders (including
the Swing Line Lender), and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

56



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination or reduction of the applicable Fronting Exposure
or other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Event of Default exists, to the payment of any amounts owing

 

57



--------------------------------------------------------------------------------

to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 5.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. That Defaulting Lender (A) shall not be entitled to receive
any Commitment Fee, nor shall any such Commitment Fee accrue for the benefit of
such Defaulting Lender, for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender
for any period during which that Lender is a Defaulting Lender) and (B) shall be
limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(h), for any period during which that Lender is a Defaulting Lender.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default exists (or if an Event of Default then exists upon such
Event of Default being cured or waived); and (B) the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus
(2) the aggregate Outstanding Amount of the Revolving Loans of that Lender. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(v) Termination of Defaulting Lender Commitment. The Borrower may, with the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), terminate the unused amount of the Revolving
Commitment of a Defaulting Lender upon not less than three Business Days’ prior
notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.15(a)(ii) will apply to
all amounts thereafter paid by the Borrower for the account of such Defaulting
Lender that is a Lender under this Agreement (in each case whether on account of
principal, interest, fees or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender may
have against such Defaulting Lender.

(vii) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.15(a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without

 

58



--------------------------------------------------------------------------------

prejudice to any right or remedy available to them hereunder or under applicable
Law, (x) first, prepay Swing Line Loans in an amount equal to the Swing Line
Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 2.14.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.15(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided;
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

2.16 Incremental Facilities; Extensions.

(a) This Agreement and the other Loan Documents may be amended (or amended and
restated) at any time after the Fifth Amendment Closing Date to add one or more
tranches of term loans (each an “Incremental Term Facility”), add one or more
incremental revolving credit facility tranches (each, an “Incremental Revolving
Facility” and together with the Initial Revolving Facility, the “Revolving
Facilities”) and/or increase commitments under any Revolving Facility (each such
increase, an “Incremental Revolving Increase”; each Incremental Term Facility,
each Incremental Revolving Facility and each Incremental Revolving Increase are
collectively referred to as “Incremental Facilities”) at the option of the
Borrower by an agreement in writing entered into by the Loan Parties, the
Administrative Agent and each Person (including any existing Lender) that agrees
to provide a portion of such Incremental Facility (each an “Incremental Facility
Amendment”); provided that:

(i) the aggregate principal amount of all Incremental Facilities shall not
exceed the sum of (A) $400 million plus (B) the maximum amount, if any, such
that after giving effect to the incurrence of such Incremental Facility on a Pro
Forma Basis (assuming for purposes of this calculation that all Revolving
Facilities (including any Incremental Revolving Facility or Incremental
Revolving Increase) are fully drawn) (1) in the case of any Incremental Facility
other than a Refinancing Facility, the Consolidated Senior Secured Leverage
Ratio recomputed as of the end of the Applicable Period would not be greater
than 2.75:1.0 and (2) in the case of any Incremental Facility, the Loan Parties
would be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the Applicable Period; provided that for purposes of
this sub-clause (B) the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating the requirements set
forth in sub-clauses (B)(1) and (B)(2) above are satisfied;

(ii) no Default shall exist on the effective date of any Incremental Facility or
would exist after giving effect to any Incremental Facility;

 

59



--------------------------------------------------------------------------------

(iii) no existing Lender shall be under any obligation to provide any
Incremental Facility Commitment and any such decision whether to provide an
Incremental Facility Commitment shall be in such Lender’s sole and absolute
discretion;

(iv) each Incremental Facility Commitment shall be in a minimum principal amount
of $10 million and in integral multiples of $5 million in excess thereof (or
such lesser amounts as the Administrative Agent may agree);

(v) each Person providing an Incremental Facility Commitment shall qualify as an
Eligible Assignee;

(vi) the Borrower shall deliver to the Administrative Agent:

(A) a certificate of each Loan Party dated as of the date of such Incremental
Facility signed by a Responsible Officer of such Loan Party (1) certifying and
attaching resolutions adopted by the board of directors or equivalent governing
body of such Loan Party approving such Incremental Facility and (2) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such
increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and (y) no Default
exists; and

(B) customary opinions of legal counsel to the Loan Parties, addressed to the
Administrative Agent and each Lender (including each Person providing an
Incremental Facility Commitment), dated as of the effective date of such
Incremental Facility;

(vii) the Administrative Agent shall have received documentation from each
Person providing an Incremental Facility Commitment evidencing its Incremental
Facility Commitment and its obligations under this Agreement in form and
substance reasonably acceptable to the Administrative Agent;

(viii) in the case of any Incremental Revolving Increase with respect to a
Revolving Facility, if any revolving loans are outstanding under such Revolving
Facility on the date of such increase, (A) each Lender providing such
Incremental Revolving Increase shall make revolving loans under such Revolving
Facility, the proceeds of which shall be applied by the Administrative Agent to
prepay revolving loans of the existing Lenders under such Revolving Facility, in
an amount necessary such that after giving effect thereto the outstanding
revolving loans under such Revolving Facility are held ratably among all the
Lenders holding commitments under such Revolving Facility, and (B) the Borrower
shall pay an amount required pursuant to Section 3.05 as a result of any such
prepayment of revolving loans of existing Lenders;

(ix) in the case of an Incremental Term Facility:

(A) the final maturity date for such Incremental Term Facility shall not be
earlier than the latest maturity date of the Term Loan or any other Incremental
Term Facility;

 

60



--------------------------------------------------------------------------------

(B) the weighted average life to maturity for such Incremental Term Facility
shall not be shorter than the then remaining weighted average life to maturity
for the Term Loan or any other Incremental Term Facility; and

(C) such Incremental Term Facility shall share ratably in any prepayments of the
Term Loan and any previously incurred Incremental Term Facility pursuant to
Section 2.05 (or otherwise provide for more favorable prepayment treatment for
the Term Loan and any previously incurred Incremental Term Facility) and shall
have ratable voting rights as the Term Loan and any previously incurred
Incremental Term Facility (or otherwise provide for more favorable voting rights
for the Term Loan and any previously incurred Incremental Term Facility);

(x) in the case of an Incremental Revolving Facility:

(A) the final maturity of such Incremental Revolving Facility shall not be
earlier than the latest maturity date of the other Revolving Facilities;

(B) such Incremental Revolving Facility shall not be subject to any scheduled
principal amortization payments or scheduled or mandatory commitment reductions
prior to the latest maturity date of the other Revolving Facilities;

(C) such Incremental Revolving Facility may provide for the issuance of Letters
of Credit for the account of the Borrower and its Subsidiaries on terms
substantially equivalent to the terms applicable to Letters of Credit under the
existing Revolving Facilities or the making of swing line loans to the Borrower
on terms substantially equivalent to the terms applicable to Swing Line Loans
under the existing Revolving Facilities; and

(D) such Incremental Revolving Facility shall have ratable voting rights as the
other Revolving Facilities (or otherwise provide for more favorable voting
rights for the then outstanding Revolving Facilities);

(xi) in the case of an Incremental Revolving Increase with respect to a
Revolving Facility, such Incremental Revolving Increase shall be on the exact
same terms and pursuant to the exact same documentation applicable to such
Revolving Facility; and

(xii) subject to the foregoing clauses, the interest rate margins, final
maturity date and weighted average life to maturity applicable to any
Incremental Revolving Facility or Incremental Term Facility shall be determined
by the Borrower and the Persons providing such Incremental Revolving Facility or
Incremental Term Facility thereunder.

The Incremental Facility Commitments and credit extensions thereunder shall
constitute Commitments and Credit Extensions under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Collateral Documents. The
Lenders hereby authorize the Administrative Agent to enter into, and the Lenders
agree that this Agreement and the other Loan Documents shall be amended by, such
Incremental Facility Amendments to the extent (and only to the extent) the
Administrative Agent deems necessary in order to establish Incremental
Facilities on terms consistent with and/or to effect the provisions of this
Section 2.16. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Incremental Facility Amendment. In addition, if so
provided in the Incremental Facility Amendment for an Incremental Revolving
Facility and

 

61



--------------------------------------------------------------------------------

with the consent of each L/C Issuer, participation in Letters of Credit under
the existing Revolving Facilities shall be reallocated from Lenders holding
revolving commitments under the existing Revolving Facilities to Lenders holding
revolving commitments under such Incremental Revolving Facility in accordance
with the terms of such Incremental Facility Amendment.

(b) The Borrower may, by written notice to the Administrative Agent from time to
time (and with the consent of the Administrative Agent, not to be unreasonably
withheld), make one or more offers (each, a “Loan Modification Offer”) to all
the Revolving Lenders or all of the Lenders holding the Term Loan to make one or
more amendments or modifications to (i) allow the maturity and scheduled
amortization (if any) of the Loans of the accepting Lenders to be extended and
(ii) increase the Applicable Rate and/or fees payable with respect to the Loans
and Commitments (if any) of the accepting Lenders (“Permitted Amendments”)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective. Permitted Amendments
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the applicable Loan Modification Offer (such Lenders, the
“Accepting Lenders”) and, in the case of any Accepting Lender, only with respect
to such Lender’s Loans and/or Commitments as to which such Lender’s acceptance
has been made. The Borrower, each other Loan Party and each Accepting Lender
shall execute and deliver to the Administrative Agent such documentation (a
“Loan Amendment”) as the Administrative Agent shall reasonably specify to
evidence the acceptance of the Permitted Amendments and the terms and conditions
thereof, and the Loan Parties shall also deliver such corporate resolutions,
opinions and other documents as reasonably requested by the Administrative
Agent. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Amendment. Each of the parties hereto hereby agrees
that (i) upon the effectiveness of any Loan Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made and (ii) any applicable Lender who is not an
Accepting Lender may be replaced by the Borrower in accordance with
Section 11.13.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes – Obligation to Withhold: Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If applicable Laws require any Loan Party or the Administrative
Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by such Loan Party or the Administrative
Agent, as the case may be, upon the basis of the information and documentation
to be delivered pursuant to subsection (e) below.

(ii) If the Loan Parties or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below,

 

62



--------------------------------------------------------------------------------

(B) the Administrative Agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Internal
Revenue Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by the Loan Parties
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnification.

(i) Without limiting the provisions of subsection (a) or (b) above, the Loan
Parties shall, and do hereby indemnify the Administrative Agent, each Lender and
the L/C Issuer, and shall make payment in respect thereof within thirty days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Loan Parties or the Administrative Agent (without duplication of any gross-up
amount paid by a Loan Party pursuant to Section 3.01(a)) or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, other than
any such amounts arising as a result of the gross negligence or willful
misconduct of the Administrative Agent, Lender or L/C Issuer, as determined by a
final and nonappealable judgment of a court of competent jurisdiction. The Loan
Parties shall also, and do hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within ten days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required by clause (ii) of this subsection;
provided that prior to making any such demand on the Loan Parties the
Administrative Agent agrees to exercise its right pursuant to clause (ii) of
this subsection to set off and apply all amounts paid by the Loan Parties to the
Administrative Agent for the account of such Lender or the L/C Issuer, as the
case may be, during the period of 30 days following the date such Lender or the
L/C Issuer, as the case may be, fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate, prepared in
good faith as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 1.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any

 

63



--------------------------------------------------------------------------------

Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Documents against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority, as provided in this
Section 3.01, the Borrower shall deliver (or cause the applicable Loan Party to
deliver) to the Administrative Agent or the Administrative Agent shall deliver
to the Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be.

(e) Status of Lenders: Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding Tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver, on or before the
date it becomes a party to this Agreement, to the Borrower and the
Administrative Agent executed originals (in such number of copies as shall be
requested by the recipient) of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding Tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower

 

64



--------------------------------------------------------------------------------

and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN, or any
subsequent versions thereof or successors thereto, claiming eligibility for
benefits of an income Tax treaty to which the United States is a party,

(II) executed originals of Internal Revenue Service Form W-8ECI, or any
subsequent versions thereof or successors thereto,

(III) executed originals of Internal Revenue Service Form W-8IMY, or any
subsequent versions thereof or successors thereto, and all required supporting
documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of the Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN, or any subsequent versions
thereof or successors thereto, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) If a payment made to any Lender hereunder or under any other Loan Document
would be subject to United States federal withholding Tax imposed pursuant to
FATCA if such Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law or as reasonably requested by the Borrower or the Administrative
Agent, such documentation reasonably requested by the Borrower or the
Administrative Agent sufficient for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine whether such Lender
has complied with such applicable reporting and other requirements of FATCA.

(iv) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

 

65



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the L/C Issuer in the event the Administrative Agent, such Lender
or the L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or the L/C Issuer to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower, any Subsidiary or any other Person.

 

3.02 Illegality.

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(b) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all of such Lender’s Eurodollar Rate Loans to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

66



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan (in each case with respect to clause (a) above, “Impacted Loans”) or
(b) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Base Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent upon the instruction
of the Required Lenders revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent notifies the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

3.04 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

 

67



--------------------------------------------------------------------------------

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction actually suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
presumptively correct absent manifest error. The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

68



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Promptly following demand of any Lender (with a copy to the Administrative
Agent) accompanied by the certificate referred to below from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

Concurrent with a demand for compensation pursuant to this Section 3.05, the
Lender making such demand shall deliver to the Borrower (with a copy to the
Administrative Agent) a certificate setting forth in reasonable detail the basis
for such Lender’s claim for compensation. Such certificate shall be
presumptively correct absent manifest error.

 

3.06 Mitigation of Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

69



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival.

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

 

4.01 The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, each Lender, each Affiliate of a Lender that enters into a
Swap Contract or a Treasury Management Agreement with the Borrower or any
Subsidiary, and each other holder of the Obligations as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof. The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02 Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than payment in full), it
being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

 

70



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;

(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or

(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever (except to the extent otherwise required by any Loan Document) and
any requirement that the Administrative Agent or any other holder of the
Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03 Reinstatement.

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.

 

4.04 Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05 Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be

 

71



--------------------------------------------------------------------------------

deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06 Rights of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations have been paid in full and the Commitments
have terminated.

 

4.07 Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

4.08 Release of Guarantors.

The Guarantors, and the guarantees provided in this Article IV, shall be
released in the circumstances contemplated by Section 10.10 of this Agreement.

 

4.09 Keepwell.

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations and undertakings of each Qualified ECP Guarantor under this
Section 4.09 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section 4.09 to constitute, and this Section 4.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of,
each Specified Loan Party for all purposes of the Commodity Exchange Act.

 

72



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions of Effectiveness.

This Agreement shall be effective upon satisfaction or waiver of the following
conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents to be entered into on the Closing
Date, each properly executed by a Responsible Officer of the signing Loan Party
and, in the case of this Agreement, by each Lender.

(b) Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the Closing Date.

(c) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable and available, and certified by a secretary or assistant secretary of
such Loan Party to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action and incumbency
certificates evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.

(d) Personal Property Collateral. Receipt by the Administrative Agent of the
following:

(i) searches of Uniform Commercial Code filings in the jurisdiction of formation
of each Loan Party and each other jurisdiction reasonably required by the
Administrative Agent;

(ii) all certificates evidencing any certificated Equity Interests pledged to
the Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Equity Interests of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the law of the jurisdiction of organization of such Person);

 

73



--------------------------------------------------------------------------------

(iii) searches of ownership of, and Liens on, United States registered
intellectual property of each Loan Party in the appropriate governmental
offices; and

(iv) duly executed notices of grant of security interest in substantially the
form required by the Security Agreement as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the United States registered intellectual property of the Loan Parties.

(e) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents.

(f) Convertible Subordinated Notes. The Borrower shall have provided to the
Trustee under the Convertible Subordinated Note Indenture written notice that
the Obligations arising under the Credit Agreement have been designated by the
Borrower as “Designated Senior Indebtedness” for purposes of the Convertible
Subordinated Note Indenture.

(g) Refinance of Existing Indebtedness. The Borrower and its Subsidiaries shall
have repaid all outstanding Indebtedness (other than Indebtedness permitted
under Section 8.03) (the “Existing Indebtedness”) and terminated all commitments
to extend credit with respect to the Existing Indebtedness, and all Liens
securing the Existing Indebtedness shall have been released.

(h) Fees. Receipt by the Administrative Agent, the Arrangers and the Lenders of
any fees required to be paid on or before the Closing Date to the extent
invoices therefor have been delivered to the Borrower prior to the Closing Date.

(i) Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of one outside counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least three Business Days prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the satisfaction or waiver
of following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article
VI or any other Loan Document, or which are contained in any document furnished
at any time under or in connection herewith or therewith, shall be true and
correct in all material respects on and as

 

74



--------------------------------------------------------------------------------

of the date of such Credit Extension, except to the extent that (i) such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) such representations and warranties are qualified as to
materiality, in which case they shall be true and correct in all respects as of
such date (or such earlier date).

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender, shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied (unless waived) on and as of the date of the applicable Credit
Extension. Notwithstanding the foregoing, (i) the only representations the
accuracy of which shall be a condition to the availability of the Six3
Facilities on the Fifth Amendment Closing Date shall be the Specified
Representations and the Specified Merger Agreement Representations and
(ii) Section 5.02(b) shall not be a condition to the availability of the Six3
Facilities on the Fifth Amendment Closing Date.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01 Existence, Qualification and Power.

Each Loan Party (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law.

 

75



--------------------------------------------------------------------------------

6.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect, (ii) filings to perfect the Liens created by the Collateral Documents,
and (iii) approvals, consents, exemptions, authorizations or other actions,
notices or filings which are not material.

 

6.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
that is party thereto in accordance with its terms, except (i) as enforceability
may be limited by applicable Debtor Relief Laws, by fraudulent conveyance laws
or by equitable principles relating to enforceability, (ii) as enforceability of
the Liens granted under the Loan Documents may be limited by anti-assignment
provisions in contracts with Government Authorities that are not rendered
ineffective by applicable law and (iii) as enforceability may be limited by the
effect of foreign Laws, rules and regulations as they relate to pledges, if any,
of Equity Interests in Foreign Subsidiaries.

 

6.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries (taken as a whole) as of the date thereof and
their results of operations for the period covered thereby in accordance with
GAAP.

(b) The Interim Financial Statements (i) were prepared in accordance with GAAP;
and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries (taken as a whole) as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

(c) From the date of the Audited Financial Statements to and including the Fifth
Amendment Closing Date, there has been no Disposition or any Recovery Event of
any material part of the business or property of the Borrower and its
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the
Borrower and its Subsidiaries, taken as a whole (excluding, for the avoidance of
doubt, the Six3 Acquisition), in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Fifth Amendment
Closing Date.

(d) The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries (taken
as a whole) as of the dates thereof and for the periods covered thereby.

(e) Since the date of the Audited Financial Statements, there has been no event
or circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

 

76



--------------------------------------------------------------------------------

6.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of any Loan Party, threatened in writing
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any Subsidiary or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document or (b) could reasonably be expected to have a
Material Adverse Effect.

 

6.07 No Default.

(a) Neither the Borrower nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.

(b) No Default has occurred and is continuing.

 

6.08 Ownership of Property; Liens.

Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is not subject to any Liens other
than Permitted Liens.

 

6.09 Environmental Compliance.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a) Each of the facilities and real properties owned, leased or operated by the
Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.

(b) None of the Facilities contains, or has previously contained, any Hazardous
Materials at, on or under the Facilities in amounts or concentrations that
constitute or constituted a violation of, or would reasonably be expected to
give rise to liability under, Environmental Laws.

(c) Neither the Borrower nor any Subsidiary has received any written or verbal
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice has been
received or has been threatened.

(d) Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities, in each case by or on behalf of the Borrower or any Subsidiary
in violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.

 

77



--------------------------------------------------------------------------------

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Responsible Officers of any Loan Party, threatened,
under any Environmental Law to which the Borrower or any Subsidiary is or will
be named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary, the Facilities or the Businesses.

(f) There has been no release or threat of release of Hazardous Materials at or
from the Facilities, or arising from or related to the operations (including,
without limitation, disposal) of the Borrower or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

 

6.10 Insurance.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies similarly
situated.

 

6.11 Taxes.

The Borrower and its Subsidiaries have filed or caused to be filed all federal,
state and other material Tax returns and reports required to be filed, and have
paid all federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except such Taxes, assessments, fees and other
governmental charges which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, or for which non-payment could not reasonably
be expected to result in a Material Adverse Effect. To the knowledge of the
Borrower, there is no proposed Tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.

 

6.12 ERISA Compliance.

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other Federal or state laws.

(b) There are no pending or, to the knowledge of the Responsible Officers of any
Loan Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

(c) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) no ERISA Event has occurred, and neither any Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher
and neither any Loan Party nor any

 

78



--------------------------------------------------------------------------------

ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither any Loan Party
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that could reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

 

6.13 Subsidiaries.

Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary, together with (a) its jurisdiction of incorporation or
organization and (b) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any Subsidiary. The
outstanding Equity Interests of each Material Subsidiary are validly issued,
fully paid and non-assessable.

 

6.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

(b) None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

6.15 Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) in
connection with the negotiation of this Agreement or delivered hereunder or
under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, pro forma financial information and
information of a general economic or industry nature, the Loan Parties represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time, it being understood that such information
may vary from actual results and that such variations may be material.

 

79



--------------------------------------------------------------------------------

6.16 Compliance with Laws.

Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.17 Intellectual Property; Licenses, Etc.

Except as could not reasonably be expected to have a Material Adverse Effect,
the Borrower and its Subsidiaries own, or possess the legal right to use, all of
the trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Set forth on Schedule 6.17 is a list of all IP Rights registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party as of the
Closing Date. Except for such claims and infringements that could not reasonably
be expected to have a Material Adverse Effect, to the knowledge of the
Responsible Officers of the Loan Parties, (a) no claim has been asserted and is
pending by any Person challenging or questioning the use of any IP Rights or the
validity or effectiveness of any IP Rights, and (b) the use of any IP Rights by
the Borrower or any Subsidiary, the granting of a right or a license in respect
of any IP Rights from the Borrower or any Subsidiary or any slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary does not infringe on any rights of any other Person. As of the
Closing Date, none of the IP Rights owned by any Loan Party is subject to any
licensing agreement or similar arrangement except as set forth on Schedule 6.17.

 

6.18 Solvency.

The Borrower and its Subsidiaries are Solvent on a consolidated basis.

 

6.19 Perfection of Security Interests in the Collateral.

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens (to the extent perfection
is required pursuant to the Collateral Documents), prior to all other Liens
other than Permitted Liens.

 

6.20 Business Locations; Taxpayer Identification Number.

Set forth on Schedule 6.20-1 is the chief executive office, U.S. tax payer
identification number and organizational identification number of each Loan
Party as of the Closing Date. The exact legal name and state of organization of
each Loan Party as of the Closing Date is as set forth on the signature pages
hereto. Except as set forth on Schedule 6.20-2, no Loan Party has during the
five years preceding the Closing Date (i) changed its legal name, (ii) changed
its state of formation, or (iii) been party to a merger, consolidation or other
change in structure.

 

6.21 OFAC.

Neither the Borrower nor any Subsidiary nor, to the knowledge of the Borrower
and its Subsidiaries, any director, officer, employee, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is the Borrower or any Subsidiary located, organized or

 

80



--------------------------------------------------------------------------------

resident in any Designated Jurisdiction. Neither the Borrower nor its
Subsidiaries have any of its assets in a Designated Jurisdiction or in the
possession, custody or control of a Person subject to Sanctions or does business
in or with, or derives any of its income from investments in or transactions
with, any Designated Jurisdiction. The Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees, affiliates
and representatives with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective directors, officers and
employees and to the knowledge of the Borrower its affiliate and
representatives, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

ARTICLE VII

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
(i) contingent or indemnification obligations not then due and (ii) obligations
in respect of any Swap Contract or Treasury Management Agreement), or any Letter
of Credit shall remain outstanding, the Loan Parties shall and shall cause each
Subsidiary to:

 

7.01 Financial Statements.

Deliver to the Administrative Agent (for delivery to each Lender):

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, commencing with the fiscal year ending
June 30, 2011, a consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and in the case of such consolidated statements audited and accompanied by
a report and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, commencing with the fiscal quarter ending September 30, 2010, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for the portion of the Borrower’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity and cash flows for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and in the case of
such consolidated statements certified by the chief executive officer, chief
financial officer, vice president-finance, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

81



--------------------------------------------------------------------------------

7.02 Certificates; Other Information.

Deliver to the Administrative Agent (for delivery to each Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event, which certificate may be limited or omitted to
the extent required by such accountants under applicable accounting rules or
guidelines;

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, vice president – finance,
treasurer or controller of the Borrower;

(c) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), commencing with the fiscal year ending June 30, 2011, (i) an
annual business plan and budget of the Borrower and its Subsidiaries and
(ii) forecasts prepared by management of the Borrower, in form satisfactory to
the Administrative Agent, of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on a
quarterly basis for the immediately following fiscal year (including the fiscal
year in which the Maturity Date occurs);

(d) concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a report signed by a Responsible Officer of the Borrower that
supplements Schedule 6.17 such that, as supplemented, such Schedule would be
accurate and correct in all material respects as of such date (if no supplement
is required to cause such Schedule to be accurate and complete as of such date
or if the only new information would be the removal of previously included
items, then the Borrower shall not be required to deliver such a report);

(e) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a summary of any change in accounting policies or
financial reporting practices by the Borrower or any Subsidiary (if no such
change has been made, then the Borrower shall not be required to deliver such a
summary);

(f) promptly after any reasonable request by the Administrative Agent in
writing, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent on behalf of any Lender
may from time to time reasonably request in writing.

Documents required to be delivered pursuant to Section 7.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an

 

82



--------------------------------------------------------------------------------

Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent upon
its request and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Side Information;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”. Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

 

7.03 Notices.

Promptly notify the Administrative Agent and each Lender of:

(a) the occurrence of any Default;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect; and

(c) any determination by the Borrower referred to in Section 2.10(b).

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

83



--------------------------------------------------------------------------------

7.04 Payment of Taxes.

Pay and discharge as the same shall become due and payable all material Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (a) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary, or (b) the
failure to pay and discharge such obligations could not reasonably be expected
to have a Material Adverse Effect.

 

7.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.02, 8.04 or 8.05.

(b) Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.02, 8.04 or 8.05 or to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

(c) Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(d) Preserve or renew all of its IP Rights, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

7.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.

(b) Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

7.07 Maintenance of Insurance.

(a) Maintain in full force and effect insurance with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies similarly situated.

(b) Cause the Administrative Agent and its successors and/or assigns to be named
as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and use commercially
reasonable efforts to cause each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days (or such lesser amount as the Administrative
Agent may agree) prior written notice before any such policy or policies shall
be cancelled, subject to the cancellation provisions of the state jurisdiction
for non-payment of premium.

 

7.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of

 

84



--------------------------------------------------------------------------------

Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees, affiliates and representatives with
Anti-Corruption Laws and applicable Sanctions.

 

7.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable material requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

7.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and, to the extent permitted by applicable Laws and subject to applicable
confidentiality requirements, the Lenders to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that (a) absent an Event of
Default, the Borrower shall be required to pay for only one such visit and/or
inspection by the Administrative Agent in any fiscal year of the Borrower and
the maximum amount the Borrower shall be required to pay for such visit and/or
inspection shall not exceed $25,000, (b) when an Event of Default exists the
Administrative Agent and, to the extent permitted by applicable Laws and subject
to applicable confidentiality requirements, the Lenders (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice as often as they may reasonably require and
(c) a Responsible Officer of the Borrower shall be given the opportunity to be
present during such discussions and any such discussions with the Borrower’s
independent certified public accountants.

 

7.11 Use of Proceeds.

Use the Six3 Facilities to finance the Six3 Acquisition Costs on the Fifth
Amendment Closing date, and use the proceeds of the other Credit Extensions to
refinance existing Indebtedness of the Borrower and for working capital, capital
expenditures and other general corporate purposes and not (a) in contravention
of any Law or prohibited by this Agreement or (b) to directly or indirectly, use
the proceeds of any Credit Extension or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities or business with any individual or
entity, or in any Designated Jurisdiction, that, at the time of such funding is
the subject of Sanctions, or in any manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender or otherwise) of Sanctions or Anti-Corruption Laws.

 

85



--------------------------------------------------------------------------------

7.12 Additional Subsidiaries.

(a) Within sixty (60) days after any Person (other than an Excluded Subsidiary
and except as set forth in Section 7.12(b) below) becomes a Material Domestic
Subsidiary (or such longer period as the Administrative Agent shall agree),
cause such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.01(c) and (d) and customary opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

(b) Within thirty (30) days after the Fifth Amendment Closing Date (or such
longer period as the Administrative Agent shall agree), cause the Target and
each of its Domestic Subsidiaries (other than an Excluded Subsidiary) existing
on the Fifth Amendment Closing Date to (i) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement or such other
documents as the Administrative Agent shall deem appropriate for such purpose,
and (ii) deliver to the Administrative Agent documents of the types referred to
in Sections 5.01(c) and (d) and customary opinions of counsel to the Target and
its Domestic Subsidiaries (other than an Excluded Subsidiary), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

7.13 Pledged Assets.

(a) Equity Interests.

(i) Cause 100% of the issued and outstanding Equity Interests of each Material
Domestic Subsidiary (other than any Excluded Property) to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent,
for the benefit of the holders of the Obligations, to secure the Obligations
pursuant to the Collateral Documents (subject to Permitted Liens), and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including, any
filings and deliveries to perfect such Liens, Organization Documents and
resolutions all in form, content and scope reasonably satisfactory to the
Administrative Agent; provided that, with respect to the Target and its
Subsidiaries, the foregoing covenant shall only be applicable from and after the
earlier of (A) compliance with Section 7.12(b) and (B) the time required for
compliance with Section 7.12(b).

(ii) At any time that the Foreign Subsidiaries directly owned by the Borrower or
any Domestic Subsidiary (the “First Tier Foreign Subsidiaries”) shall in the
aggregate account for more than (A) ten percent (10%) of Consolidated EBITDA for
the Applicable Period, (B) ten percent (10%) of total revenues of the Borrower
and its Subsidiaries on a consolidated basis for the Applicable Period or
(C) ten percent (10%) of total assets of the Borrower and its Subsidiaries on a
consolidated basis as of the end of the Applicable Period (each such threshold,
a “Foreign Subsidiary Threshold”), then the Borrower shall within sixty
(60) days after delivery of such financial statements pursuant to
Section 7.01(a) or (b) cause 66% (or such greater percentage that, due to a
change in an applicable Law after the date hereof, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income Tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any adverse Tax consequences) of the issued
and outstanding Equity Interests (other than any Excluded Property) entitled to
vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the
issued and outstanding Equity Interests (other than any Excluded Property) not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
one or more First Tier Foreign Subsidiaries

 

86



--------------------------------------------------------------------------------

to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, to
secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Liens) such that immediately after such pledge, the First Tier Foreign
Subsidiaries whose Equity Interests is not subject to such a Lien shall not
exceed any Foreign Subsidiary Threshold, and, in connection with the foregoing,
deliver to the Administrative Agent such other documentation as the
Administrative Agent may request including, any filings and deliveries to
perfect such Liens, Organization Documents and resolutions all in form, content
and scope reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, with respect to the Target and its Subsidiaries, the foregoing
covenant shall only be applicable from and after the earlier of (A) compliance
with Section 7.12(b) and (B) the time required for compliance with
Section 7.12(b).

(b) Other Property. Take or cause to be taken such other actions reasonably
requested by the Administrative Agent to ensure that all personal property
(other than Excluded Property) of each Loan Party to be subject at all times to
first priority, perfected (subject, in the case of Collateral for which priority
or perfection is established through control, only to the extent control of such
Collateral is required by the Security Agreement) Liens in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, to
secure the Obligations pursuant to the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
reasonably request including filings and deliveries necessary to perfect such
Liens, all in form, content and scope reasonably satisfactory to the
Administrative Agent. Notwithstanding the foregoing, neither the Borrower nor
any Subsidiary shall be required to enter into any control agreements or take
any agreement governed by the laws of any jurisdiction other than those of the
United States or any state thereof. Notwithstanding the foregoing, with respect
to the Target and its Subsidiaries, the foregoing covenant shall only be
applicable from and after the earlier of (i) compliance with Section 7.12(b) and
(ii) the time required for compliance with Section 7.12(b).

 

7.14 State of Formation and Form of Entity.

Provide five (5) days prior written notice to the Administrative Agent (or such
lesser period as the Administrative Agent may agree) prior to changing its legal
name, state of formation or form of organization.

ARTICLE VIII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
(i) contingent or indemnification obligations not then due and (ii) obligations
in respect of any Swap Contract or Treasury Management Agreement), or any Letter
of Credit shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to:

 

8.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

 

87



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased;

(c) Liens for Taxes, assessments or governmental charges or levies not yet due
or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not overdue for more than
sixty days or, if overdue for more than sixty days, are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;

(e) pledges or deposits or statutory trusts in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other
social security legislation, other than any Lien imposed by ERISA that secures
any amount in excess of the Threshold Amount;

(f) deposits to secure the performance of bids, trade contracts, licenses and
leases (other than Funded Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);

(i) Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;

(j) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower or any Subsidiary;

(k) any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m) normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

 

88



--------------------------------------------------------------------------------

(n) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o) Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;

(p) Liens on property of Foreign Subsidiaries securing Foreign Subsidiary
Indebtedness;

(q) Liens on property or assets acquired pursuant to a Permitted Acquisition or
any other Investment permitted by Section 8.02 (and the proceeds thereof) or on
property or assets of a Subsidiary in existence at the time such Subsidiary is
acquired pursuant to a Permitted Acquisition and not created in contemplation
thereof, provided that (i) such Liens do not at any time extend to any other
property or assets and (ii) the aggregate outstanding principal amount of
Indebtedness secured by such Liens shall not at any time exceed $25 million;

(r) receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(s) Liens on cash or cash equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(u) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with an Investment permitted by Section 8.02;

(v) Liens on cash deposits securing any Swap Contracts provided that the
aggregate amount of cash deposits subject to such Liens shall not exceed $10
million;

(w) Liens relating to the financing of insurance premiums so long as such Liens
do not encumber any property other than cash paid to any such insurance company
in respect of such insurance;

(x) Liens on Equity Interests in Joint Ventures securing obligations of such
Joint Venture; and

(y) Liens (other than Liens described in the foregoing clauses) securing
obligations not exceeding $10 million in the aggregate outstanding at any time.

 

8.02 Investments.

Make any Investments, except:

(a) Investments in the form of cash or Cash Equivalents or Investments that were
Cash Equivalents when made;

(b) Investments existing as of the Closing Date and set forth in Schedule 8.02;

 

89



--------------------------------------------------------------------------------

(c) Investments in any Person that (i) is a Loan Party prior to giving effect to
such Investment or (y) simultaneously with such Investment shall become a Loan
Party in accordance with the terms hereof;

(d) Investments in any Domestic Subsidiary;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Investments consisting of the non-cash portion of consideration received in
connection with Dispositions permitted pursuant to Section 8.05;

(g) Guarantees permitted by Section 8.03;

(h) Permitted Acquisitions and the Six3 Acquisition;

(i) Investments by any Foreign Subsidiary in another Foreign Subsidiary;

(j) travel, relocation, tuition reimbursement, 401(k) account transition and
other advances made to officers, directors and employees in the ordinary course
of the business to the extent such advances do not violate applicable Law;

(k) Call Options and purchases of Equity Interests of the Borrower pursuant
thereto;

(l) Subsidiaries of the Borrower may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 7.12, if applicable; provided
that, in each case, to the extent such new Subsidiary is created solely for the
purpose of consummating a merger transaction pursuant to an acquisition
permitted by Section 8.04, and such new Subsidiary at no time holds any assets
or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions, set forth in Section 7.12
or 7.13, as applicable, until the respective acquisition is consummated (at
which time the surviving entity of the respective merger transaction shall be
required to so comply within ten Business Days or such longer period as the
Administrative Agent shall agree);

(m) Investments resulting from pledges and deposits referred to in Section 8.03;

(n) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(o) Investments in the Borrower’s Group Executive Retirement Plan (the
Supplemental Savings Plan) maintained in a Rabbi Trust consistent with past
practices; and

(p) Investments not permitted by the foregoing clauses (including Foreign
Acquisitions but excluding Acquisitions that are not Foreign Acquisitions) in an
aggregate amount outstanding at any time not to exceed the sum of (i) the
greater of (A) $300 million or (B) ten percent (10%) of total assets of the
Borrower and its Subsidiaries on a consolidated basis as of the end of the
Applicable Period plus (ii) the Available Amount.

 

90



--------------------------------------------------------------------------------

8.03 Indebtedness.

Create, incur or assume any Indebtedness on and after the Closing Date, or
suffer to exist any Indebtedness outstanding on the Closing Date, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness set forth in Schedule 8.03 and renewals, refinancings and
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) the
material terms taken as a whole of such renewal, refinancing or extension are
customary for Indebtedness of a similar nature or are not materially less
favorable to the Borrower and its Subsidiaries than the terms of the
Indebtedness being renewed, refinanced or extended;

(c) intercompany Indebtedness permitted under Section 8.02;

(d) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person and not for purposes of speculation;

(e) purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness outstanding at
the time of, and after giving effect to, the incurrence thereof, shall not
exceed the greater of (A) $100 million or (B) five percent (5%) of total assets
of the Borrower and its Subsidiaries on a consolidated basis as of the end of
the Applicable Period; and (ii) such Indebtedness when incurred shall not exceed
the purchase price of the asset(s) financed;

(f) Subordinated Indebtedness and senior unsecured Indebtedness (including any
Subordinated Indebtedness or senior unsecured Indebtedness that refinances,
replaces, exchanges or extends the Convertible Subordinated Notes); provided
that (i) no Default shall have occurred and be continuing on the date such
Indebtedness is incurred; (ii) after giving effect to the incurrence of such
Indebtedness and the application of the proceeds thereof on a Pro Forma Basis
the Loan Parties shall be in compliance with the financial covenants set forth
in Section 8.11 recomputed as of the end of the Applicable Period; (iii) with
respect to any such Indebtedness the aggregate amount of principal payments
required to be made on such Indebtedness prior to the date that is 181 days
after the Maturity Date shall not exceed 10% of the original principal amount of
such Indebtedness; and (iv) the maturity date of such Indebtedness shall be at
least 181 days after the Maturity Date;

(g) Indebtedness under surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) Indebtedness that may be deemed to exist under the agreements relating to
any Investment permitted under Section 8.02 (including any Permitted
Acquisition) or Disposition as

 

91



--------------------------------------------------------------------------------

a result of the obligation of the Borrower or such Subsidiary to pay
indemnification, earn-outs, consulting arrangements, contingent purchase price
payments or other purchase price adjustments or similar obligations;

(i) the Call Options and the Warrants;

(j) Indebtedness arising under the Convertible Subordinated Notes;

(k) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed $50 million at any time outstanding (“Foreign Subsidiary Indebtedness”);

(l) Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 8.06(e); provided that such Indebtedness is subordinated to
the Obligations on terms reasonably satisfactory to the Administrative Agent;

(m) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(n) Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

(o) obligations of the Borrower arising in connection with the Borrower’s Group
Executive Retirement Plan (the Supplemental Savings Plan) maintained in a Rabbi
Trust; and

(p) Guarantees with respect to Indebtedness permitted under this Section 8.03 or
other obligations; provided that any such Guarantee shall constitute an
Investment by the Person providing such Guarantee in the primary obligor with
respect to such Indebtedness or obligation.

 

8.04 Fundamental Changes.

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Loan Party is a party
to such transaction, (x) the continuing or surviving Person is a Loan Party or
(y) simultaneously with such transaction, the continuing or surviving
corporation shall become a Loan Party in accordance with the terms hereof,
(c) the Borrower or any Subsidiary may merge with any other Person in connection
with an Investment (including a Permitted Acquisition) permitted under
Section 8.02; provided that if the Borrower is a party thereto then the Borrower
is the continuing or surviving Person, (d) any Subsidiary may dissolve,
liquidate or wind up its affairs at any time provided that such dissolution,
liquidation or winding up, as applicable, could not have a Material Adverse
Effect, (e) Dispositions permitted by Section 8.05 and (f) any Subsidiary may
merge, dissolve, liquidate or consolidate in connection with a Disposition
permitted by Section 8.05.

 

8.05 Dispositions.

Make any Disposition unless (a) no Default shall have occurred and be
continuing; (b) after giving effect to such Disposition on a Pro Forma Basis the
Loan Parties shall be in compliance with the financial covenants set forth in
Section 8.11 recomputed as of the end of the Applicable Period; (c) at

 

92



--------------------------------------------------------------------------------

least 80% of the consideration paid in connection with all Dispositions in any
fiscal year shall be cash or Cash Equivalents paid contemporaneous with
consummation of such Disposition; (d) the total consideration paid in connection
with any Disposition shall be in an amount not less than the fair market value
of the property disposed of; (e) if such transaction is a Sale and Leaseback
Transaction, such transaction is not prohibited by the terms of Section 8.15;
and (f) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05.

 

8.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

(a) each Subsidiary may declare and make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Equity Interests of such Person; and

(c) the Borrower and each Subsidiary may purchase Call Options;

(d) the Borrower and each Subsidiary may declare and make Restricted Payments so
long as (i) no Default shall have occurred and be continuing or would result
from such Restricted Payment, (ii) after giving effect to such Restricted
Payment on a Pro Forma Basis the Loan Parties shall be in compliance with the
financial covenants set forth in Section 8.11 recomputed as of the end of the
Applicable Period and (iii) immediately after giving effect to such Restricted
Payment, there shall be at least $50 million of availability existing under the
Aggregate Revolving Commitments;

(e) the Borrower may repurchase shares of its Equity Interests pursuant to or in
connection with any of its employee stock purchase plans, stock incentive plans,
stock options plans and other stock plans, provided that (i) the aggregate
amount of all such repurchases shall not exceed $10 million during the term of
this Agreement and (ii) no such repurchase may be made at any time that a
Default exists; and

(f) the Borrower and each Subsidiary may declare and make Restricted Payments
with the Available Amount so long as (i) no Default shall have occurred and be
continuing or would result from such Restricted Payment and (ii) after giving
effect to such Restricted Payment on a Pro Forma Basis the Loan Parties shall be
in compliance with the financial covenants set forth in Section 8.11 recomputed
as of the end of the Applicable Period.

 

8.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto or reasonable
extensions thereof.

 

93



--------------------------------------------------------------------------------

8.08 Transactions with Affiliates.

Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions among the Borrower and its Subsidiaries expressly permitted by this
Agreement and (d) other transactions on terms and conditions substantially as
favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an Affiliate. For the avoidance
of doubt, this Section 8.08 shall not apply to employment, bonus, retention and
severance arrangements with, and payments of compensation or benefits to or for
the benefit of, current or former employees, consultants, officers or directors
of the Borrower or any of its Subsidiaries in the ordinary course of business.

 

8.09 Burdensome Agreements.

Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts the ability of any Loan Party or Material Foreign Subsidiary to
(i) make Restricted Payments to any Loan Party, (ii) pay any Indebtedness owed
to any Loan Party, (iii) transfer any of its property to any Loan Party,
(iv) pledge its Collateral pursuant to the Loan Documents or (v) act as a Loan
Party pursuant to the Loan Documents, except (in respect of any of the matters
referred to in clauses (i)-(v) above) for (1) this Agreement and the other Loan
Documents, (2) any document or instrument governing Indebtedness incurred
pursuant to Section 8.03, provided that (x) with respect to Indebtedness
incurred pursuant to Section 8.03(e) such restriction contained therein relates
only to the asset or assets constructed or acquired in connection therewith and
(y) with respect to Indebtedness incurred pursuant to any other clause of
Section 8.03, any such restriction is limited to matters referred to in clauses
(i), (ii) and (iii) above and does not materially adversely affect the ability
of the Borrower to service its Indebtedness (including the Indebtedness arising
under the Credit Agreement), (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, (5) anti-assignment provisions in government
contracts, or requires the grant of any security for any obligation if such
property is given as security for the Obligations, (6) software and other
intellectual property licenses pursuant to which the Borrower or such Subsidiary
is the licensee of the relevant software or intellectual property, as the case
may be (in which case, any prohibition or limitation shall relate only to the
assets subject of the applicable licenses), (7) any agreements relating to
Foreign Subsidiary Indebtedness (in which case, any prohibition or limitation
shall relate only to the assets of such Foreign Subsidiaries), (8) prohibitions
and limitations in effect on the date hereof and listed on Schedule 8.09,
(9) customary provisions contained in joint venture agreements and other similar
agreements entered into in the ordinary course of business and applicable to
Joint Ventures, (10) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest, (11) customary
restrictions and conditions contained in any agreement relating to any
Disposition of property not prohibited hereunder, (12) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (13) restrictions contained in any Contractual Obligations relating to
the consummation of a transaction which restrictions are conditioned upon the
repayment of the Obligations in full and the termination or expiration of the
Commitments, and (14) any agreement in effect at the time any Person becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary.

 

8.10 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

94



--------------------------------------------------------------------------------

8.11 Financial Covenants.

(a) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio to be greater than (i) 4.0:1.0 as of the end of any
fiscal quarter of the Borrower ending prior to June 30, 2015, (ii) 3.75:1.0 as
of the end of any fiscal quarter of the Borrower ending on or after June 30,
2015 but prior to December 31, 2016, and (iii) 3.5:1.0 as of the end of any
fiscal quarter of the Borrower ending on or after December 31, 2016.

(b) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
4.5:1.0.

(c) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 2.0:1.0.

(d) Convertible Subordinated Notes. If on December 31, 2013 the aggregate
outstanding principal amount of the Convertible Subordinated Notes is greater
than $150 million, then, for so long as the aggregate outstanding principal
amount of the Convertible Subordinated Notes is in excess of $150 million,
permit Liquidity to be less than $300 million.

 

8.12 Prepayments of Subordinated Indebtedness and Senior Unsecured Indebtedness.

(a) Make any prepayment (whether optional or mandatory) of any Subordinated
Indebtedness or any senior unsecured Indebtedness, in each case, incurred under
Section 8.03(f), other than:

(i) the prepayment of any Subordinated Indebtedness or any senior unsecured
Indebtedness with the net cash proceeds of the issuance of any other
Indebtedness (other than Loans);

(ii) the prepayment of senior unsecured Indebtedness with cash on hand or
proceeds of Revolving Loans in an aggregate amount not to exceed $25 million
during the term of this Agreement;

(iii) other prepayments of Subordinated Indebtedness and senior unsecured
Indebtedness with cash on hand or proceeds of Revolving Loans so long as (A) no
Default shall have occurred and be continuing or would result from such
prepayment, (B) after giving effect to such prepayment on a Pro Forma Basis the
Consolidated Senior Secured Leverage Ratio recomputed as of the end of the
Applicable Period is not greater than 2.75:1.0 and (C) immediately after giving
effect to such prepayment, there shall be at least $50 million of availability
existing under the Aggregate Revolving Commitments; and

(iv) other prepayments of Subordinated Indebtedness and senior unsecured
Indebtedness using the Available Amount so long as (A) no Default shall have
occurred and be continuing or would result from such prepayment and (B) after
giving effect to such prepayment on a Pro Forma Basis the Loan Parties shall be
in compliance with the financial covenants set forth in Section 8.11 recomputed
as of the end of the Applicable Period.

 

95



--------------------------------------------------------------------------------

(b) Make any payment of principal, interest or other amounts on any Subordinated
Indebtedness in violation of the subordination provisions applicable to such
Subordinated Indebtedness.

 

8.13 Subordinated Indebtedness Documents.

Amend or modify any Subordinated Indebtedness if such amendment or modification
would add or change any terms in a manner adverse to the Lenders (including,
without limitation, any amendment or modification that would shorten the final
maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto).

 

8.14 Organization Documents; Fiscal Year; Legal Name.

(a) Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.

(b) Change its fiscal year.

 

8.15 Sale Leasebacks.

Enter into any Sale and Leaseback Transaction other than any Permitted Sale
Leaseback Transaction.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within five days after the same becomes due, any interest on any Loan or on
any L/C Obligation, any fee due hereunder, or any other amount payable hereunder
or under any other Loan Document; or

(b) Specific Covenants.

(i) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.01 or 7.02 and such failure continues for five
days; or

(ii) Any Loan Party fails to perform or observe any term, covenant or agreement
contained in any of Section 7.03(a), 7.05(a) or 7.11 or Article VIII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

96



--------------------------------------------------------------------------------

(e) Cross-Default. (i) The Borrower, any Guarantor or any Material Foreign
Subsidiary fails to make any payment when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) in respect of any
Material Indebtedness; (ii) the Borrower, any Guarantor or any Material Foreign
Subsidiary fails to observe or perform any other agreement or condition relating
to any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Material
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, prior to its
stated maturity; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower, any Guarantor or
any Material Foreign Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower, any Guarantor or any Material Foreign Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower, any Guarantor or any Material Foreign Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower, any Guarantor or any Material
Foreign Subsidiary institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower, any Guarantor or any
Material Foreign Subsidiary becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty days after its issue or levy; or

(h) Judgments. There is entered against the Borrower, any Guarantor or any
Material Foreign Subsidiary one or more final judgments or orders for the
payment of money in an aggregate amount (as to all such judgments or orders)
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the claim and
does not dispute coverage) and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of thirty
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

 

97



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations (other
than (i) contingent or indemnification obligations not then due and
(ii) obligations in respect of any Swap Contract or Treasury Management
Agreement), ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

(k) Change of Control. There occurs any Change of Control;

(l) Contract Matters.

(i) The Borrower, any Guarantor or any Material Foreign Subsidiary shall be
suspended or debarred from contracting with the United States Government and
such suspension or debarment shall not have been lifted within thirty (30) days
after the imposition thereof; or

(ii) The United States Government shall have terminated any contract to which
the Borrower, any Guarantor or any Material Foreign Subsidiary is a party and
such termination would have a Material Adverse Effect; provided, however, that
such termination shall not constitute an Event of Default so long as the
Borrower, such Guarantor or such Material Foreign Subsidiary is contesting such
termination in good faith.

 

9.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or at equity;

 

98



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03 Application of Funds.

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.14 and 2.15, shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between the Borrower or any Subsidiary and
any Lender or any Affiliate of a Lender (or any Person that was a Lender or an
Affiliate of a Lender on the date such Person entered into such Swap Contract)
to the extent such Swap Contract is permitted by Section 8.03(d), ratably among
the holders of such Obligations in proportion to the respective amounts
described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between the Borrower or any Subsidiary and any Lender or any Affiliate of a
Lender (or any Person that was a Lender or an Affiliate of a Lender on the date
such Person entered into such Swap Contract) to the extent such Swap Contract is
permitted by Section 8.03(d), (c) payments of amounts due under any Treasury
Management Agreement between the Borrower or any Subsidiary and any Lender or
any Affiliate of a Lender (or any Person that was a Lender or an Affiliate of a
Lender on the date such Person entered into such Treasury Management Agreement)
and (d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.14, ratably among
the holders of such Obligations in proportion to the respective amounts
described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

99



--------------------------------------------------------------------------------

Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 9.03.

Notwithstanding the foregoing, Obligations arising under any Swap Contract or
any Treasury Management Agreement shall be excluded from the application
described above if the Administrative Agent has not received written notice,
together with such supporting documentation as the Administrative Agent may
request, from the Lender or Affiliate of a Lender (or Person that was a Lender
or an Affiliate of a Lender on the date such Person entered into such Swap
Contract or Treasury Management Agreement) party to such Swap Contract or
Treasury Management Agreement, as the case may be. Each Lender or Affiliate of a
Lender (or Person that was a Lender or an Affiliate of a Lender on the date such
Person entered into such Swap Contract or Treasury Management Agreement) party
to any Swap Contract or Treasury Management Agreement not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

 

10.01 Appointment and Authority.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions (except with respect to (i) the right of the Parent to
consent to a successor Administrative Agent pursuant to Section 10.06 and
(ii) the provisions of Section 10.10). It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

100



--------------------------------------------------------------------------------

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Contract provider and potential Treasury
Management Agreement provider) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

10.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

 

101



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by a Loan Party, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

102



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent.

The Administrative Agent may at any time, and upon the written request of either
the Borrower or the Required Lenders after the Administrative Agent (or an
Affiliate thereof) becoming a Defaulting Lender, shall, give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (such consent not to be withheld or delayed
unreasonably), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and consented to by the Borrower and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, with the consent of
the Borrower (such consent not to be withheld or delayed unreasonably), appoint
a successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has been consented to by the Borrower and
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (a) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than as
provided in Sections 3.01(c) and 3.07 and other than any rights to indemnity
payments or other amounts owed to the retiring or retired Administrative Agent
as of the date of its resignation), and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (ii)

 

103



--------------------------------------------------------------------------------

the retiring L/C Issuer and Swing Line Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08 No Other Duties; Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

104



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

10.10 Collateral and Guaranty Matters.

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent
to, and the Administrative Agent shall,

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of the Obligations (other than (A) contingent
indemnification obligations and (B) so long as the Administrative Agent has not
exercised any remedies under this Agreement or any other Loan Document, the
obligations in respect of Swap Contracts and Treasury Management Agreements) and
the expiration or termination of all Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the L/C Issuer shall have been made), (ii) that is transferred or to be
transferred as part of or in connection with any Disposition permitted hereunder
or under any other Loan Document or any Recovery Event, or (iii) as approved in
accordance with Section 11.01;

(b) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i); and

(c) release any Guarantor from its obligations under the Guaranty (i) if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) upon termination of the Aggregate Revolving Commitments and
payment in full of the Obligations (other than (A) contingent indemnification
obligations and (B) so long as the Administrative Agent has not exercised any
remedies under this Agreement or any other Loan Document, the obligations in
respect of Swap Contracts and Treasury Management Agreements) and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the L/C
Issuer shall have been made).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11 Secured Cash Management Agreements and Secured Hedge Agreements.

No Lender or Affiliate of a Lender (or Person that was a Lender or an Affiliate
of a Lender on the date such Person entered into such Swap Contract or Treasury
Management Agreement) party to any

 

105



--------------------------------------------------------------------------------

Swap Contract or Treasury Management Agreement that obtains the benefit of the
provisions of Section 9.03, the Guaranty or any Collateral by virtue of the
provisions hereof or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty or
any Collateral Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under any Swap Contract or any Treasury Management Agreement except to
the extent expressly provided herein and unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the Lender or
Affiliate of a Lender (or Person that was a Lender or an Affiliate of a Lender
on the date such Person entered into such Swap Contract or Treasury Management
Agreement) party to such Swap Contract or Treasury Management Agreement, as the
case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under any Swap Contract or any Treasury Management
Agreement in the case of a Maturity Date.

ARTICLE XI

MISCELLANEOUS

 

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that

(a) no such amendment, waiver or consent shall:

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 5.02 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to (A) amend the definition of “Default Rate” or waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

 

106



--------------------------------------------------------------------------------

(iv) change any provision of this Section 11.01 or the definition of “Required
Lenders”, or change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
directly affected thereby;

(v) other than in connection with a transaction otherwise permitted by the Loan
Documents, release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;
or

(vi) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guarantied thereby, except to the extent such
release is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone);

(b) unless also signed by the L/C Issuer, no amendment, waiver or consent shall
directly affect the rights or duties of the L/C Issuer under this Agreement or
any Issuer Document relating to any Letter of Credit issued or to be issued by
it;

(c) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall directly affect the rights or duties of the Swing Line Lender under this
Agreement; and

(d) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall directly affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

and provided further, however, that notwithstanding anything to the contrary
herein:

(i) no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (any amendment, waiver or consent which
by its terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender;

(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein;

(iii) the Required Lenders shall determine whether or not to allow a Loan Party
to use cash collateral in the context of a bankruptcy or insolvency proceeding
and such determination shall be binding on all of the Lenders;

(iv) the Administrative Agent may, with the consent of the Borrower only, amend,
modify or supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency;

(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto;

 

107



--------------------------------------------------------------------------------

(vi) an Incremental Facility Amendment shall be effective if signed by the Loan
Parties, the Administrative Agent and each Person that agrees to provide a
portion of the applicable Incremental Facility; and

(vii) a Loan Amendment shall be effective if signed by the Loan Parties, the
Administrative Agent and each relevant Accepting Lender.

 

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to any Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications

 

108



--------------------------------------------------------------------------------

posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Agent Party; provided, however, that in no
event shall any Agent Party have any liability to any Loan Party, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each Loan Party, the Administrative Agent, the L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic and electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Loan Party even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. To the extent otherwise
required by Section 11.04 of this Agreement, the Loan Parties shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

109



--------------------------------------------------------------------------------

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04 Expenses; Indemnity; and Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one outside counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof,
(ii) all reasonable out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or the L/C Issuer), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, any Lender or the
L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

110



--------------------------------------------------------------------------------

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Loan Party arising out of, in connection with, or as a result of any
investigation, litigation or proceeding or preparation of a defense in
connection therewith relating to (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any Subsidiary, or any Environmental Liability related in any way to the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith, or
willful misconduct of such Indemnitee or any Related Party of such Indemnitee or
(y) result from a claim brought by any Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer or the Swing Line Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer or the Swing Line
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or

 

111



--------------------------------------------------------------------------------

other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence, bad faith
or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

112



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of a
Revolving Commitment (and the related Revolving Loans thereunder) and $1,000,000
in the case of an assignment of the Term Loan unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations in
respect of its Revolving Commitment (and the related Revolving Loans thereunder)
and its outstanding Term Loan on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan Commitment or Revolving Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the Commitment subject to
such assignment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender and (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund; and

 

113



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such

 

114



--------------------------------------------------------------------------------

assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice. The Administrative Agent will record each assignment in
the Register promptly following the delivery to the Administrative Agent of a
copy of the executed Assignment and Assumption for such assignment and
satisfaction of all other conditions for such assignment set forth in this
Section 11.06.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, Defaulting Lender or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso of Section 11.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 11.04(c) without regard to
the existence of any participation.

Each Lender that sells a participation pursuant to this Section 11.06(d), acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for Tax purposes), shall maintain a register comparable to the Register
on which it enters the name and address of each Participant and the economic
interests of each Participant in all or a portion of the participating Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it) (the “Participant Register”). The
entries in the Participant Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement,

 

115



--------------------------------------------------------------------------------

notwithstanding notice to the contrary. If requested by the Administrative Agent
or the Borrower, such Lender shall make the Participant Register available to
the Administrative Agent or to the Borrower upon either (i) the exercise by a
Participant of remedies hereunder or (ii) a request for the Participant Register
by the IRS. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender and any such
Participant shall be deemed to be a Lender for purposes of the definition of
Excluded Taxes.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

(h) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of the Term Loan hereunder to the Borrower, but only
if:

(i) such assignment is made in connection with a Discounted Optional Prepayment
in accordance with the procedures set forth in Section 2.05(b) and open to all
Lenders that hold the Term Loan on a pro rata basis;

 

116



--------------------------------------------------------------------------------

(ii) the Term Loan so assigned shall be automatically and permanently cancelled
immediately upon acquisition thereof by the Borrower and no longer outstanding
for any purpose hereunder; and

(iii) no such Discounted Optional Prepayment shall be made with the proceeds of
any Revolving Loans.

 

11.07 Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to become a Lender pursuant to an Incremental Facility or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to a Loan Party and its obligations, (g) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

 

11.08 Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or

 

117



--------------------------------------------------------------------------------

demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be

 

118



--------------------------------------------------------------------------------

relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

11.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13 Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid, or cause to be paid, to the Administrative
Agent the assignment fee specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

 

119



--------------------------------------------------------------------------------

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Assumption shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans and participations in L/C Obligations and Swing Line Loans pursuant to
this Section 11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

120



--------------------------------------------------------------------------------

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers and the Lenders, on the
other hand, (B) each of the Loan Parties has consulted its own legal,
accounting, regulatory and Tax advisors to the extent it has deemed appropriate,
and (C) each of the Loan Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, the
Arrangers and the Lenders each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, any Arranger nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent, any Arranger nor any Lender has any obligation
to disclose any of such interests to the Loan Parties and their respective
Affiliates. To the fullest extent permitted by Law, each of the Loan Parties
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

11.17 Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable

 

121



--------------------------------------------------------------------------------

law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

 

11.18 Subordination of Intercompany Indebtedness.

Each holder of Intercompany Indebtedness (each a “Holder”) and each issuer of
Intercompany Indebtedness (each a “Maker”) agrees with the Administrative Agent
and the other holders of the Obligations as follows:

(a) Subordination. The payment of principal, interest, fees and other amounts
with respect to Intercompany Indebtedness is expressly subordinated to the
Obligations.

(b) Payments. If an Event of Default under Section 9.01(a) has occurred and the
Administrative Agent has notified the Borrower that it intends to exercise
remedies pursuant to Section 9.02 or an Event of Default has occurred under
Section 9.01(f), then, in either case, no Maker may make, and no Holder may
take, demand, receive or accept, any payment with respect to Intercompany
Indebtedness.

(c) Payments Held in Trust. In the event any payment of principal or interest or
distribution of property of any Maker on or in respect of Intercompany
Indebtedness shall be received by any Holder in violation of this Section 11.18,
such payment or distribution shall be held in trust for the Administrative
Agent, for the benefit of the holders of the Obligations, and such Holder will
forthwith turn over any such payments in the form received, properly endorsed or
assigned, to the Administrative Agent, for the benefit of the holders of the
Obligations.

(d) Enforcement. No Holder shall be entitled to demand payment of or accelerate
any Intercompany Indebtedness or to exercise any remedies or take any actions
against any Maker to enforce any of such Holder’s rights with respect to
Intercompany Indebtedness.

(e) Collateral. No Holder will ask, demand, accept, or receive any collateral
security from any Loan Party for the payment of Intercompany Indebtedness, and
any collateral security for the payment of Intercompany Indebtedness that any
Holder may now or hereafter have on any property of any Loan Party is expressly
subordinated to the Liens of the Administrative Agent, for the benefit of the
holders of the Obligations, securing the Obligations.

(f) Attorney in Fact. Each Holder irrevocably authorizes and directs the
Administrative Agent and any trustee in bankruptcy, receiver, custodian or
assignee for the benefit of creditors of any Maker, whether in voluntary or
involuntary liquidation, dissolution or reorganization, in its behalf to take
such action as may be necessary or appropriate to effectuate the subordination
provided for in this Section 11.18 and irrevocably appoints, which appointment
is coupled with an interest, upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent, or any such trustee, receiver,
custodian or assignee, its attorneys in fact for such purpose with full powers
of substitution and revocation.

(g) Proof and Vote of Claims. Each Holder irrevocably appoints, which
appointment is irrevocable and coupled with an interest, the Administrative
Agent as such Holder’s true and lawful attorney, with full power of
substitution, in the name of such Holder, the Administrative Agent, the holders
of the Obligations or otherwise, for the sole use and benefit of the
Administrative Agent, to the extent permitted by Law, to prove and vote all
claims relating to Intercompany Indebtedness, and to receive and collect all
distributions and payments to which such Holder would be otherwise entitled on
any liquidation of any Maker or any of its property or in any proceeding
affecting any Maker or its property under any Debtor Relief Laws.

 

122



--------------------------------------------------------------------------------

(h) No Interference. Each Holder agrees (i) not to take any action as the holder
of Intercompany Indebtedness that will impede, interfere with or restrict or
restrain the exercise by the Administrative Agent of its rights and remedies
under the Loan Documents and (ii) upon the commencement of any proceeding under
Debtor Relief Laws, to take such actions as the holder of Intercompany
Indebtedness as may be reasonably necessary or appropriate to effectuate the
subordination provided hereby. In furtherance thereof, each Holder, in its
capacity as a holder of Intercompany Indebtedness, agrees not to oppose any
motion filed or supported by the Administrative Agent or any other holder of the
Obligations for relief from stay or for adequate protection in respect of the
Obligations and not to oppose any motions supported by the Administrative Agent
or any other holder of the Obligations for any Loan Party’s use of cash
collateral or post petition borrowing from any of the Lenders or the
Administrative Agent.

 

11.19 USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

11.20 Designated Senior Debt.

The Borrower designates the Obligations arising under this Agreement as
“Designated Senior Debt” for purposes of the Convertible Subordinated Note
Indenture and any other Subordinated Indebtedness.

[SIGNATURE PAGES OMITTED]

 

123



--------------------------------------------------------------------------------

Exhibit B

Solvency Certificate

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

I, the undersigned chief financial officer of CACI International Inc, a Delaware
corporation (the “Borrower”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

1. Reference is made to the Credit Agreement dated as of October 21, 2010 among
the Borrower, the Guarantors identified therein, the Lenders identified therein
and Bank of America, N.A., in its capacity as Administrative Agent (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”). This certificate is furnished to the Administrative Agent and the
Lenders pursuant to Section 4 of the Fifth Amendment to Credit Agreement dated
as of the date hereof among the Borrower, the Guarantors, the Lenders and the
Administrative Agent, which amends the Credit Agreement. Unless otherwise
defined herein, capitalized terms used in this certificate shall have the
meanings set forth in the Credit Agreement (as amended by the Fifth Amendment).

2. For purposes of this certificate, the terms below shall have the following
definitions:

(a) “Fair Value”

The amount at which the assets (both tangible and intangible), in their
entirety, of Borrower and its Subsidiaries taken as a whole would change hands
between a willing buyer and a willing seller, within a commercially reasonable
period of time, each having reasonable knowledge of the relevant facts, with
neither being under any compulsion to act.

(b) “Present Fair Salable Value”

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Borrower and its Subsidiaries taken
as a whole are sold with reasonable promptness in an arm’s-length transaction
under present conditions for the sale of comparable business enterprises insofar
as such conditions can be reasonably evaluated.

(c) “Liabilities”

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Borrower and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the Six3
Acquisition, the incurrence of the Six3 Facilities and the payment of the Six3
Acquisition Costs, determined in accordance with GAAP consistently applied.

(d) “Will be able to pay their Liabilities as they mature”

For the period from the date hereof through the Maturity Date, Borrower and its
Subsidiaries taken as a whole will have sufficient assets and cash flow to pay
their Liabilities as those liabilities mature or (in the case of contingent
Liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Loan Parties as reflected in the projected
financial statements and in light of the anticipated credit capacity.

(e) “Do not have Unreasonably Small Capital”



--------------------------------------------------------------------------------

Borrower and its Subsidiaries taken as a whole after consummation of the Six3
Acquisition, the incurrence of the Six3 Facilities and the payment of the Six3
Acquisition Costs do not have unreasonably small capital to conduct their
business. I understand that “unreasonably small capital” depends upon the nature
of the particular business or businesses conducted or to be conducted, and I
have reached my conclusion based on the needs and anticipated needs for capital
of the business conducted or anticipated to be conducted by the Loan Parties as
reflected in the projected financial statements and in light of the anticipated
credit capacity.

3. For purposes of this certificate, I, or officers of Borrower under my
direction and supervision, have performed the following procedures as of and for
the periods set forth below.

(a) I have reviewed the financial statements (including the pro forma financial
statements) referred to in Section 7.01 of the Credit Agreement.

(b) I have knowledge of and have reviewed to my satisfaction the Credit
Agreement.

(c) As chief financial officer of Borrower, I am familiar with the financial
condition of Borrower and its Subsidiaries.

4. Based on and subject to the foregoing, after giving effect to the
consummation of the Six3 Acquisition, the incurrence of the Six3 Facilities and
the payment of the Six3 Acquisition Costs, (i) the Fair Value of the assets of
Borrower and its Subsidiaries taken as a whole exceeds their Liabilities,
(ii) the Present Fair Salable Value of the assets of Borrower and its
Subsidiaries taken as a whole exceeds their Liabilities; (iii) Borrower and its
Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iv) Borrower and its Subsidiaries taken as a whole will be able to pay their
Liabilities as they mature.

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this certificate to be executed on its
behalf by chief financial officer as of the date first written above.

 

CACI INTERNATIONAL INC, a Delaware corporation By:  

/s/ Thomas A. Mutryn

  Name:   Thomas A. Mutryn   Title:   EVP, Chief Financial Officer, Treasurer



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Revolving
Commitment      Revolving
Commitment
Applicable
Percentage     Term Loan
Commitment      Term Loan
Commitment
Applicable
Percentage  

Bank of America, N.A.

   $ 65,336,936.74         7.686698440 %    $ 70,169,675.32         8.441464700
% 

JPMorgan Chase Bank, N.A.

   $ 53,038,467.53         6.239819709 %    $ 56,961,532.47         6.852515184
% 

PNC Bank, National Association

   $ 53,038,467.53         6.239819709 %    $ 56,961,532.47         6.852515184
% 

Royal Bank of Canada

   $ 53,038,467.53         6.239819709 %    $ 56,961,532.47         6.852515184
% 

SunTrust Bank

   $ 53,038,467.53         6.239819709 %    $ 56,961,532.47         6.852515184
% 

Wells Fargo Bank, National Association

   $ 53,038,467.53         6.239819709 %    $ 56,961,532.47         6.852515184
% 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 40,984,270.36         4.821678866 %    $ 44,015,729.64         5.295125370
% 

Fifth Third Bank

   $ 40,984,270.36         4.821678866 %    $ 44,015,729.64         5.295125370
% 

Regions Bank

   $ 34,957,171.78         4.112608445 %    $ 37,542,828.22         4.516430463
% 

Sumitomo Mitsui Banking Corporation, New York

   $ 34,957,171.78         4.112608445 %    $ 37,542,828.22         4.516430463
% 

Citizens Bank of Pennsylvania

   $ 31,340,912.63         3.687166192 %    $ 33,659,087.37         4.049213518
% 

Barclays Bank PLC

   $ 60,000,000.00         7.058823529 %      —           0.000000000 % 

TD Bank, N.A.

   $ 28,930,073.20         3.403538024 %    $ 31,069,926.80         3.737735555
% 

Branch Banking and Trust Company

   $ 27,540,652.40         3.240076753 %    $ 29,577,735.54         3.558223824
% 

Capital One National Association

   $ 24,108,394.33         2.836281686 %    $ 25,891,605.67         3.114779629
% 

U.S. Bank National Association

   $ 24,108,394.33         2.836281686 %    $ 25,891,605.67         3.114779629
% 

Raymond James Bank, N.A.

   $ 14,465,036.60         1.701769012 %    $ 15,534,963.40         1.868867777
% 

Citibank, N.A.

   $ 12,054,197.17         1.418140844 %    $ 12,945,802.83         1.557389814
% 

Comerica Bank

   $ 12,054,197.17         1.418140844 %    $ 12,945,802.83         1.557389814
% 

Goldman Sachs Bank USA

   $ 12,054,197.17         1.418140844 %    $ 12,945,802.83         1.557389814
% 

Synovus Bank

   $ 12,054,197.17         1.418140844 %    $ 12,945,802.83         1.557389814
% 

First Commercial Bank

   $ 9,643,357.73         1.134512674 %    $ 10,356,642.27         1.245911852
% 

The Northern Trust Company

   $ 9,643,357.73         1.134512674 %    $ 10,356,642.27         1.245911852
% 

Stifel Bank & Trust

   $ 9,643,357.73         1.134512674 %    $ 10,356,642.27         1.245911852
% 

First Commonwealth Bank

   $ 8,498,209.00         0.999789294 %    $ 9,126,791.00         1.097959820 % 

Credit Suisse AG, Cayman Islands Branch

   $ 16,000,000.00         1.882352941 %      —           0.000000000 % 

The Bank of East Asia, Limited, New York Branch

   $ 7,232,518.30         0.850884506 %    $ 7,767,481.70         0.934433889 % 

E. Sun Commercial Bank, Ltd., Los Angeles Branch

   $ 7,232,518.30         0.850884506 %    $ 7,767,481.70         0.934433889 % 

Hua Nan Commercial Bank, Ltd.

   $ 7,232,518.30         0.850884506 %    $ 7,767,481.70         0.934433889 % 

Mega International Commercial Bank Co., Ltd., New York Branch

   $ 7,232,518.30         0.850884506 %    $ 7,767,481.70         0.934433889 % 

Taiwan Business Bank Co., Ltd., a Republic of China Bank acting through its Los
Angeles Branch

   $ 7,232,518.30         0.850884506 %    $ 7,767,481.70         0.934433889 % 

Taiwan Cooperative Bank Ltd. Seattle Branch

   $ 7,232,518.30         0.850884506 %    $ 7,767,481.70         0.934433889 % 

Chang Hwa Commercial Bank, Ltd., New York Branch

   $ 4,821,678.87         0.567256338 %    $ 5,178,321.13         0.622955925 % 

Manufacturers Bank

   $ 4,821,678.87         0.567256338 %    $ 5,178,321.13         0.622955925 % 

Xenith Bank

   $ 2,410,839.43         0.283628168 %    $ 2,589,160.57         0.311477963 % 
  

 

 

    

 

 

   

 

 

    

 

 

 

Total:

   $ 850,000,000.00         100.000000000 %    $ 831,250,000.00        
100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2.03

Existing Letters of Credit

Account Party: Six3 Systems, Inc.

Letter of Credit Number: 68045768

Principal Amount: $52,420.88

Beneficiary: KBS Tyson’s Dulles Plaza, LLC